--------------------------------------------------------------------------------

Exhibit 10.26
 
Execution Version
 
JOINT VENTURE OPERATING AGREEMENT


OF


PHOTRONICS DNP MASK CORPORATION XIAMEN


among


PHOTRONICS, INC.,


PHOTRONICS SINGAPORE PTE, LTD


AND


DAI NIPPON PRINTING CO., LTD.


DNP ASIA PACIFIC PTE. LTD.


Dated as of May 16, 2017
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
   
ARTICLE 1. ORGANIZATIONAL MATTERS
1
1.1
Background
1
1.2
Name
1
1.3
Principal Place of Business
2
1.4
Business Purpose
2
1.5
Term
3
1.6
Accounting Consolidation
3
1.7
Transaction Documents
5
1.8
Ratification of Organizational Actions
5
1.9
Articles of Incorporation
5
1.10
Compliance
5
1.11
Pre-Closing Liabilities
6
1.12
Affiliates
6
ARTICLE 2. DEFINITIONS
6
ARTICLE 3. SHARES AND CAPITAL CONTRIBUTIONS
13
3.1
Authorized Shares
13
3.2
Initial Capital Contributions and Share Issuance
13
3.3
Return or Redemption of Capital Contribution
13
3.4
Liability of Shareholders
14
3.5
Revenue
14
ARTICLE 4. FINANCING OF THE COMPANY
14
4.1
Types of Financing
14
ARTICLE 5. MANAGEMENT
16
5.1
Board of Directors
16
5.2
Effect of Reduction in Photronics’ Percentage Interest on Photronics Directors
18
5.3
Effect of Reduction in DNP’s Percentage Interest on DNP Directors
18
5.4
Procedure.
19
5.5
Chairman and Vice-Chairman
19
5.6
Meetings of Shareholders and of the Board of Directors; Quorum
20
5.7
Supervisors
22
5.8
Actions Requiring a Supermajority Vote of Shareholders
22
5.9
Actions Requiring a Supermajority Vote of Directors
22
5.10
Compensation of Directors and Supervisors
22
5.11
Other Activities
22
5.12
Accounting; Records and Reports
23
5.13
Indemnification and Liability of the Directors
25
5.14
Officer
27
5.15
Steering Committee
29
5.16
Non-Disclosure
31
5.17
Maintenance of Insurance
31
5.18
Related Party Agreements
31
ARTICLE 6. OPERATIONS
32
6.1
Headquarters
32
6.2
Operations Plan; Annual Budget
32
6.3
DPTT Employees
32

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

6.4
Company Employees; Seconded Employees
32
6.5
Service Provider Documents
32
6.6
Compensation and Benefits
33
ARTICLE 7. DISPOSITION AND TRANSFERS OF INTERESTS
33
7.1
Holding of Shares
33
7.2
Transfer Moratorium
34
7.3
Purchase and Sale of Remaining Interest
35
7.4
Change in Control
35
7.5
Purchase and Sale Agreement
36
ARTICLE 8. [INTENTIOANLLY DELETED]
36
ARTICLE 9.
37
9.1
Term of this Agreement
37
9.2
Termination and Cross-termination
37
9.3
Right of Terminating Party
38
ARTICLE 10. DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY
39
10.1
Limitations
39
10.2
Exclusive Causes
39
10.3
Effect of Dissolution
40
10.4
Loss of the Company
40
10.5
Liquidation
41
10.6
Dissolution
41
ARTICLE 11. DISTRIBUTIONS
41
11.1
Use of Cash
41
11.2
Distributions Upon Liquidation
42
11.3
Withholding
42
11.4
Distributions in Kind
42
11.5
Limitations on Distributions
43
ARTICLE 12. MISCELLANEOUS
43
12.1
Amendments
43
12.2
No Waiver
43
12.3
Entire Agreement
43
12.4
Further Assurances
44
12.5
Notices
44
12.6
Governing Law
44
12.7
Construction; Interpretation
44
12.8
Rights and Remedies Cumulative
45
12.9
No Assignment; Binding Effect
45
12.10
Severability
45
12.11
Counterparts
46
12.12
Dispute Resolution; Arbitration
46
12.13
Third-Party Beneficiaries
47
12.14
Specific Performance
47
12.15
Consequential Damages
47
12.16
Fees and Expenses
47

 

--------------------------------------------------------------------------------

SCHEDULES



Schedule A
List of Transaction Documents




Schedule B
[intentionally left blank]




Schedule C
Shareholders and Percentage Interest




Schedule D
Majority Board Control Items




Schedule E
Insurance Policies At Closing




Schedule F
List of Actions Requiring A Supermajority Vote of Shareholders




Schedule G
List of Actions Requiring A Supermajority Vote of Directors




Schedule H
Initial Business Plan




Schedule I
Form of Articles of Incorporation




Schedule J
Representative Funding Plan




Schedule K
Scoring Items for PDMCX Technology Partnership Proposals




Schedule L
Competitors

 

--------------------------------------------------------------------------------

JOINT VENTURE OPERATING AGREEMENT
OF
 PHOTRONICS DNP MASK CORPORATION XIAMEN


This JOINT VENTURE OPERATING AGREEMENT (together with the Schedules, as amended
or otherwise modified from time to time, this “Agreement”) is made and entered
into as of the 16th day of May, 2017, by and between Photronics, Inc., a
corporation organized under the laws of the State of Connecticut, with its
principal place of business at 15 Secor Road, Brookfield, Connecticut, U.S.A.
(“Photronics”), Photronics Singapore Pte, Ltd., a corporation organized under
the laws of Singapore with its principal place of business at No. 33, Ubi Avenue
3 #03-09, Vertex Building Singapore 408868 (“Photronics Singapore”) and Dai
Nippon Printing Co., Ltd., a corporation organized under the laws of Japan with
its principal place of business at 1-1, Ichigaya Kagacho 1-chome, Shinjuku-ku,
Tokyo, Japan (“DNP”), and DNP Asia Pacific Pte. Ltd., a corporation organized
under the laws of Singapore with its principal place of business at 4 Pandan
Crescent, Singapore 128475 (“DNP Asia Pacific”), with respect to Xiamen American
Japan Photronics Mask Co., Ltd. (the “Company”), a wholly owned foreign entity 
formed under the Company Act of the People’s Republic of China (the “Company
Act”) and the Laws of the People’s Republic of China on Wholly Foreign-Owned
Enterprises (the “WFOE Act”, together with the Company Act, the “Acts”) and its
implementing regulations, with its principal place of business at R203-95, South
Building of Torch Square, No. 56-58 Torch Road, Gaoxin District, Xiamen, Fujian
Province, China.


ARTICLE 1.
ORGANIZATIONAL MATTERS



1.1
Background



The Company was formed in October of 2016 as a wholly owned foreign entity in
Xiamen, China, and Photronics Singapore is the sole Shareholder of the Company. 
Upon the closing of the Initial Capital Contribution (the “Closing”)
contemplated by the Contribution Agreement (the "Contribution Agreement") to be
executed between the Company, Photronics, Photronics Singapore, DNP and DNP Asia
Pacific in the form attached hereto as Schedule A-2., the Company will be a
joint venture entity in which Photronics Singapore will own a 50.01% Interests
and DNP Asia Pacific will own a 49.99% Interests.  The rights and liabilities of
the Shareholders shall be as provided in the Acts, except as otherwise expressly
provided herein.  In the event of any inconsistency between any terms and
conditions contained in this Agreement and any non‑mandatory provisions of the
Acts, the terms and conditions contained in this Agreement shall govern.  If any
provision of this Agreement is prohibited or ineffective under the Acts, this
Agreement will be considered amended to the smallest degree possible in order to
make such provision effective under the Acts.  The Shareholders and the Board of
Directors shall also cause the Company to take corporate actions and make
filings and recordings that are necessary or advisable to effectuate the
aforesaid amendment.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
1

--------------------------------------------------------------------------------

1.2
Name



The name of the Company after the completion of the Closing shall be as follows:


Chinese Name of the Company: 厦门美日丰创光罩有限公司


English Name of the Company: Photronics DNP Mask Co, Ltd. Xiamen or PDMCX


The Board of Directors may change the name of the Company from time to time, in
accordance with this Agreement and Applicable Law.



1.3
Principal Place of Business



The principal place of business of the Company will be located in Xiamen, China.



1.4
Business Purpose



The purpose of the Company shall be, either singly or in cooperation with
Photronics and DNP along with their Affiliates and PDMC, the (a) development,
fabrication and sale of photolithographic integrated circuit photomasks for
[***]; (d) entry into any other lawful business, purpose or activity in which a
company limited by shares may be engaged under Applicable Law (including,
without limitation, the Act) as the Shareholders may determine from time to
time, subject to and in accordance with the terms of this Agreement; and
(e) entry into any lawful transaction and engagement in any lawful activity in
furtherance of the foregoing purposes and as may be necessary, incidental or
convenient to carry out the business of the Company as contemplated by this
Agreement.  All pre-existing joint development agreement(s) and joint
engineering agreement(s), which were executed by and between a customer in the
Territory and Photronics or DNP before execution of this Agreement (the
“Pre-closing Agreement”), will be disclosed to the Company. The Pre-closing
Agreements must be referred to the Steering Committee at such time when the
Pre-closing Agreements are reasonably expected to result in (i) an order of new
photomasks by such customer to be delivered by Photronics or DNP to the customer
in the Territory using a new process of record or (ii) direct photomask sales
for commercial benefit to Photronics or DNP within the business scope of the
Company. Each Shareholder is expected to keep the Steering Committee informed of
the progress of such Pre-Closing Agreements on a regular basis to the extent
that such customer consents to disclose to the other Shareholder. For the
avoidance of doubt, all photomask sales derived from the Pre-closing Agreements
within the business scope of the Company will be sold through the channel of the
Company for the customers in the Territory after the completion of the joint
development or joint engineering expected in the Pre-closing Agreements. For the
purpose of further clarification, in no event shall this Section 1.4 be
construed to amend or supersede the terms and conditions of the Pre-closing
Agreements, and therefore, Photronics, DNP and the Steering Committee shall
respect those terms and conditions therein, the relative parties’ intentions
therein, and the determination of the customers.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
2

--------------------------------------------------------------------------------

1.5
Term



The term of the Company (the “Term”) is twenty (20) years, commencing from
October 21, 2016 until October 20, 2036.    Notwithstanding the dissolution of
the Company, the existence of the Company shall continue until termination
pursuant to, and as provided in, Article 10 of this Agreement.



1.6
Accounting Consolidation



1.6.1           The Shareholders confirm and agree that, for as long as
Photronics Singapore and/or an direct or indirect Affiliate of Photronics holds
more than fifty percent (50%) of Percentage Interest in the Company in the
aggregate, the Company is intended to be, and shall be treated as, a
consolidated subsidiary of Photronics under GAAP. In the event that any term of
this Agreement or any relationship, understanding or other agreement, including
any Transaction Document, between or among, the Company, Photronics and DNP
shall be inconsistent with any existing or future rule, principle or standard
governing accounting consolidation of the Company’s financial results by
Photronics and/or Photronics Singapore under GAAP, then this Agreement or such
relationship, understanding or other agreement shall be modified, terminated or
waived (as the case may be) (each an “Accounting Amendment”) to the minimum
extent necessary to grant, allow or permit accounting consolidation of the
Company’s financial results by Photronics  in accordance with Section 1.6.2.


1.6.2           Where Photronics believes that an Accounting Amendment may be
necessary due to any existing or future rule, principle or standard under US
GAAP,



(a)
Photronics shall promptly notify DNP of the reasons for, and content of, any
proposed Accounting Amendment in writing;

 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
3

--------------------------------------------------------------------------------

(b)
after Photronics’ above notification, Photronics and DNP shall use all
reasonable efforts to negotiate with each other with a view to reaching a
written agreement for the Accounting Amendment or other mutually acceptable
solution, provided however, that, if no such agreement or solution is reached by
Photronics and DNP within thirty (30) calendar days after Photronics’ above
notification, (i) Photronics may, in its discretion, retroactively and/or
prospectively, make the Accounting Amendment to the minimum extent reasonably
deemed necessary by Photronics, and shall promptly notify the Company and DNP of
the content of such Accounting Amendment in writing; and (ii) after Photronics
exercises its discretionary power set forth in (i) above, if the Accounting
Amendment concerned involves any change in the definition of and/or any of the
actions requiring a Supermajority Vote of Directors as set forth in Schedule G
hereof, the definition of and/or any of the actions requiring a Supermajority
Vote of Shareholders as set forth in Schedule F hereof, and/or the number of
board seats of DNP in the Company hereunder, DNP shall have [***].  DNP may, at
any time after the Accounting Amendment takes effect but only after the
expiration of the Initial Two-Year Term, exercise [***] by giving a written
notice to Photronics (the “Accounting Amendment Option Notice”). Photronics
agrees to use all reasonable efforts to apply for all applicable regulatory
approvals or clearance within thirty (30) days after receipt of the Accounting
Amendment Option Notice. The closing of the [***] (the "Accounting Amendment
Closing") shall take place as soon as commercially practicable (taking into
account the necessary funds raising arrangement by Photronics) without any undue
delay and shall be within three (3) Business Days after all prior regulatory
approvals or clearance have been obtained.  The Accounting Amendment Closing
Price shall be equal to [***] as of the last day of the Fiscal Month immediately
prior to the date of the Accounting Amendment Option Notice, divided by the
number of Issued and outstanding Shares of the Company as of the date of the
last day of the Fiscal Month immediately prior to the date of the Accounting
Amendment Option Notice, multiplied by the number of the Shares held by [***] as
of the date of the Accounting Amendment Closing.  The Accounting Amendment
Closing Price shall be paid by [***] pursuant to the terms and conditions agreed
to upon the exercise of the Accounting Amendment Option, but the Accounting
Amendment Closing Price shall be fully paid within seven (7) years from the
exercise of the Accounting Amendment Option. At the Accounting Amendment
Closing, [***] shall transfer all of its Interests in the Company to Photronics,
free and clear of any liens or encumbrances, and [***] shall pay the amount of
all or part of the Accounting Amendment Closing Price that [***] will be
required to pay upon the Accounting Amendment Closing to [***] by wire transfer
of cash.  At the Accounting Amendment Closing, DNP shall deliver to Photronics
such instrument or instruments of conveyance as Photronics reasonably requests.



DNP will not be able to exercise the Accounting Amendment Option for the Initial
Two-Year Term.


DNP will continue to be bound by the non-compete obligations set forth in
Section 8.1 for a period of twelve (12) months following the date of the
Accounting Amendment Option Notice (in which case, the one-year period surviving
after the termination set forth in Section 8.1 does not apply). In the event the
Accounting Amendment Closing (i.e., receipt of all necessary regulatory
approvals and completion of the transfer of DNP’s Interest to Photronics but not
including full payment of the Accounting Amendment Closing Price) takes longer
than sixty (60) days from the exercise of the Accounting Amendment Option, DNP
and Photronics will agree to a delay of the commencement date of the
twelve-month period of the non-compete obligations set forth in this Section,
but in no event shall such commencement date be delayed for more than sixty (60)
days from the date of the Accounting Amendment Option Notice.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
4

--------------------------------------------------------------------------------

1.6.3     For the avoidance of doubt, for as long as Photronics Singapore and/or
an Affiliate of Photronics holds more than fifty percent (50%) of Percentage
Interest in the Company in aggregate, nothing contained herein is intended or
shall allow DNP to (a) control the operations or assets of the Company in its
sole discretion and (b) have the discretionary power to govern the financial,
operating and personnel policies of the Company unless such actions as set forth
in (a) and (b) immediately above are permitted under GAAP and agreed to between
the parties hereto.



1.7
Transaction Documents



Contemporaneous with the execution of this Agreement, Photronics, Photronics
Singapore, DNP, DNP Asia Pacific, PDMC and the Company have entered into the
agreements listed on Schedules A-1 and A-2 hereto (collectively, the Transaction
Documents").



1.8
Ratification of Organizational Actions



When necessary, the Shareholders will, by a resolution adopted by the
Shareholders’ meeting of the Company, authorize the Company, and ratify all
action having been taken by or on behalf of the Company (including by its
Officers) prior to the date hereof, to execute and deliver the Transaction
Documents to which it is a party, including all certificates, agreements and
other documents required in connection therewith.



1.9
Articles of Incorporation



The Shareholders agree that, prior to or at the Closing, the Articles of
Incorporation of the Company shall be amended from the current form attached
hereto as Schedule I to be in the form consistent with the terms and conditions
of this Agreement and the Contribution Agreement.



1.10
Compliance



For as long as Photronics, Photronics Singapore and/or a direct or indirect
Affiliate of Photronics holds more than fifty percent (50%) of Percentage
Interest in the Company, the Company will comply with Photronics Singapore
health and safety and environmental and corporate compliance policies,
procedures, programs and standards, provided that such policies, procedures,
programs and standards do not violate any mandatory laws or regulations of the
PRC.  In the event the Company has any concerns about any compliance matters
including but not limited to antitrust concerns the Company will consult with
counsel for the Company.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
5

--------------------------------------------------------------------------------

1.11
Pre-Closing Liabilities



Photronics agrees to be responsible for any and all liabilities and claims
arising against the Company by any third party which are attributable to events
occurred prior to the Effective Date; provided however that such liabilities and
claims must arise out of and be directly related to the negligent acts or lack
of due care by Photronics or Photronics Singapore; and provided further that the
representations and warranties of Photronics and Photronics Singapore set forth
in the Contribution Agreement are true and correct in all material aspects at
and as of the Effective Date.  Neither Photronics nor Photronics Singapore will
be liable for any and all loss or damage of the Company arising out of or in
connection with (i) the design, construction, and piling agreements for an
initial manufacturing facility located in Xiamen, China, (ii) the investment
agreement between Xiamen Torch Hi-Tech Industrial Development Zone Management
Committee and Photronics Singapore and (iii) the land purchase agreement between
Xiamen Torch Hi-Tech Industrial Development Zone Management Committee and
Photonics Singapore, all of which will be assumed by the Company at the Closing,
provided however that such losses and damages does not arise out of and are not
directly related to the negligent acts or lack of due care by Photronics or
Photronics Singapore prior to the Closing.



1.12
Affiliates



Photronics and DNP hereby ensure that their respective Affiliates shall comply
with the terms and conditions of this Agreement and Transaction Documents to the
extent applicable to such Affiliates. Photronics and DNP hereby confirm and
agree that the Shares of the Company shall be always held by either DNP or
Photronics directly or by a direct or indirect wholly owned subsidiary of
Photronics or DNP, as the case may be, and accordingly, Photronics and DNP may
hold the Shares directly or transfer the Shares of the Company to a direct or
indirect wholly owned subsidiary of Photronics or DNP, as the case may be,
without the prior written consent of, but only with the prior notice to, the
other party. Upon such notice, each of Photronics and DNP shall cause the
Shareholders and the Company to take corporate actions and make filings and
recordings that are necessary or advisable to effectuate the aforesaid transfer
under Applicable Law. Any other transfers of the Shares of the Company will be
subject to the terms and conditions of this Agreement.


ARTICLE 2.
DEFINITIONS


Capitalized words and phrases used and not otherwise defined elsewhere in this
Agreement shall have the following meanings:


“Accounting Amendment” is defined in Section 1.6.1.


“Accounting Amendment Closing” is defined in Section 1.6.2(b).


“Accounting Amendment Closing Price” is defined in Section 1.6.2(b).


“Accounting Amendment Option” is defined in Section 1.6.2(b).


“Accounting Amendment Option Notice” is defined in Section 1.6.2(b).


“Acts” is defined in the preamble.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
6

--------------------------------------------------------------------------------

“Additional Contributions” is defined in Section 4.1.2(a).


“Affiliate” of a Person means any other Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person.  The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.  A Person shall be
deemed an Affiliate of another Person only so long as such control relationship
exists.  Notwithstanding the foregoing, a Company Entity shall not be deemed to
be an Affiliate of either DNP or Photronics, except where expressly provided in
this Agreement.


“Agreement” is defined in the preamble.


“Annual Budget” is defined in Section 6.2.


“Applicable Law” means, with respect to a Person, any domestic or foreign,
national, federal, territorial, state or local constitution, statute, law
(including principles of common law), treaty, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, legally binding directive,
judgment, decree or other requirement or restriction of any arbitrator or
Governmental Authority applicable to such Person or its properties, assets,
officers, directors, employees, consultants or agents (in connection with such
officer’s, director’s, employee’s, consultant’s or agent’s activities on behalf
of such Person).


“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended from time to time.


“Board of Directors” means, at any time, the Board of Directors of the Company.


“Business” means such business activities as described in Section 1.4.


“Business Day” means a full banking business day in the State of Connecticut,
Japan and China.


“Business Plan” is defined in Section 6.2.


“Capital Contributions” means, with respect to any Shareholder, the total amount
of cash and the initial agreed upon asset value of property and equipment (other
than cash) and technology contributed to the capital of the Company by such
Shareholder. “Cash” means cash and cash equivalents determined by the Board of
Directors in good faith consistent with GAAP.


“Chairman of the Board” is defined in Section 5.5.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
7

--------------------------------------------------------------------------------

“Change in Control” shall be deemed to have occurred, with respect to a party,
when:


(1)          Any “Person” or “group” (as defined below) is or becomes the
“beneficial owner” (as defined below) of shares representing more than fifty
percent (50%) of the combined voting power of the then outstanding securities
entitled to vote generally in elections of directors of a party, as the case may
be (the “Voting Stock”); or


(2)          A party (A) consolidates with or merges into any other Person or
any other Person merges into a party, and in the case of any such transaction,
the outstanding common stock of a party, as the case may be, is changed or
exchanged into other assets or securities as a result, unless the stockholders
of a party, as the case may be, immediately before such transaction own,
directly or indirectly immediately following such transaction, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such transaction in substantially the same
proportion as their ownership of the Voting Stock immediately before such
transaction, or (B) conveys, transfers or leases all or substantially all of its
assets to any Person.


For the avoidance of doubt, the delisting of Photronics from the NASDAQ Stock
Market standing alone, if occurs, does not constitute a Change in Control with
respect to Photronics.


For the purpose of this definition, a “group” means two or more Persons who,
acting for a common purpose, which act based on their mutual consent in the form
of a contract, an agreement or others; and a “beneficial owner” means any Person
who owns the shares or other assets under his/her/its own name or under the name
of a third party (i.e. a nominee) where: (i) such Person (a) provides said
shares or assets or (b) provides the funds to acquire such shares or assets to
the nominee directly or indirectly; or (ii) the principal has the right to
manage, utilize or dispose of the shares or assets held by the nominee; or (iii)
entire or partial profits or losses of the shares or assets held under the name
of the nominee are assumed by the principal.


“Change in Control Closing” is defined in Section 7.4.2.


“Change in Control Closing Price” is defined in Section 7.4.3.


“Change in Control Notice” is defined in Section 7.4.1.


“Company” is defined in the preamble.


“Company Accountant” shall mean initially Deloitte Touche  LLP or such other
independent accounting firm as appointed from time to time by the Board of
Directors.


“Company Act” is defined in the preamble.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
8

--------------------------------------------------------------------------------

“Company Assets” means all direct and indirect rights and interests in real and
personal property owned by the Company and its subsidiaries from time to time,
and shall include both tangible and intangible property (including Cash). For
the sake of clarity, “Company Assets” shall not be deemed to include any right
or interest owned by Photronics or DNP or their respective Affiliates,
including, without limitation, any rights licensed from third parties to
Photronics or DNP unless authorized by such third parties.


“Company Entity” means the Company, or any of its directly or indirectly
majority owned subsidiaries (whether organized as corporations, limited
liability companies or other legal entities).


“Company Liabilities” means all direct and indirect liabilities and obligations
of the Company and its subsidiaries from time to time including the aggregate
undistributed amounts due to Shareholders to pay Chinese taxes on any income
allocated to them. In determining the amount of such liabilities, any contingent
liabilities, guarantees or other amounts that are not recorded on the Company’s
consolidated balance sheet shall be included and reserved against at the fair
probable value thereof as reasonably determined by the Board of Directors in
accordance with GAAP.


“Directors” is defined in Section 5.1.3.


“DNP” is defined in the preamble.


“DNP Director” means any of the Directors nominated by DNP to serve on the Board
of Directors in accordance with Section 5.1.3.


“Economic Interest” means a Person’s right to share in the pro-rata allocation
of Net Profits, Net Losses and other items of income, gains, losses, deductions
and credits hereunder and to receive distributions from the Company as set forth
in this Agreement, but does not include any other rights of a Shareholder
including, without limitation, the right to vote or to participate in the
management of the Company, or, except as specifically provided in this Agreement
or required under the Acts, any right to information concerning the business and
affairs of the Company.


“Effective Date” means the date of the completion of the Closing by which the
Company becomes a joint venture entity between Photronics Singapore and DNP Asia
Pacific.


“Exchange Act” means the Securities Exchange Act of 1934 of the United States,
as amended.


“Fiscal Months” is defined in Section 5.12.1.


“Fiscal Quarters” is defined in Section 5.12.1.


“Fiscal Year” is defined in Section 5.12.1.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
9

--------------------------------------------------------------------------------

“Force Majeure” means any cause or causes beyond the reasonable control of
either party or the Company, including, but not limited to, acts of God,
industrial disturbances, wars, terrorism, epidemics, blockages, embargoes,
insurrections, riots, explosions, fires, earthquake, floods, perils of the sea.


“GAAP” means generally accepted accounting principles in the United States, as
applicable, as in effect from time to time.


“GAAS” means generally accepted auditing standards in the United States, as
applicable, as in effect from time to time.


“General Manager” is defined in Section 5.14.1.


“Governmental Authority” means any foreign, domestic, national, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government, stock exchange or self‑regulatory
organization, commission, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.


“Increasing Shareholder” is defined in Section 5.4


“Indemnified Loss” is defined in Section 5.13.1.


“Indemnitee” is defined in Section 5.13.1.


“Initial Capital Contribution” has the same meaning as defined in the
Contribution Agreement.


“Initial Seven-Year Term” means a period of the initial seven (7) years from the
Effective Date.


“Initial Two-Year Term” means a period of the initial two (2) years from the
Effective Date.


“Interest” means the entire ownership interest of a Shareholder in the Company
at any particular time, including without limitation, the Shareholder’s Shares
and Economic Interest, any and all rights to vote and otherwise participate in
the Company’s affairs, and the rights to any and all benefits to which a
Shareholder may be entitled as provided in this Agreement, together with the
obligations of such Shareholder to comply with all of the terms and provisions
of this Agreement.  An Interest may be expressed as a number of Shares.


“Issue” means, for the purpose of this Agreement, the corporate actions that are
necessary or advisable to have Shareholders of the Company to subscribe the
Shares when the registered capital of the Company is set or increased. The total
Shares Issued shall amount to the 100% equity interest of the Company during any
time.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
10

--------------------------------------------------------------------------------

“Liquidating Event” is defined in Section 10.2.


“Liquidated Committee” is defined in Section 10.5.1.


“Majority Shareholder” is defined in Section 7.3.1.


“Minority Closing” is defined in Section 7.3.2.


“Minority Closing Price” is defined in Section 7.3.3.


“Minority Shareholder” is defined in Section 7.3.1.


“Net Book Value” means, with respect to (i) any assets, the value thereof, net
of accumulated depreciation, amortization and other adjustments, as would be
included in a consolidated balance sheet of the entity owning such assets
prepared in accordance with GAAP, (ii) any liabilities, the amount thereof as
would be included in a consolidated balance sheet of the entity having the
liabilities prepared in accordance with GAAP and (iii) any equity security of a
Company Entity or other entity, the product of (x) the value of the assets of
such entity, net of accumulated depreciation, amortization or other adjustments,
as would be included in a consolidated balance sheet of the entity prepared in
accordance with GAAP, minus the amount of the liabilities of such entity, as
would be included in a consolidated balance sheet of such entity prepared in
accordance with GAAP, multiplied by (y) a percentage equal to the percentage of
the equity of such entity represented by such equity security.  Any
determination of Net Book Value shall be consistent with the historic GAAP
methods, procedures and election used by the Company.


“Net Profits” or “Net Losses” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such year or period.


“Officer” is defined in Section 5.14.3.


“PDMC” is Photronics DNP Mask Corporation, a joint venture company of Photronics
and DNP and a corporation organized under the laws of the Taiwan region with its
principal place of business at 4f, #2, Li-Hsin Road, Science Park, Hsinchu,
Taiwan.


“Percentage Interest” means, with respect to a Shareholder holding one or more
Shares, its Interest in the Company as determined by dividing the number of
Shares owned by such Shareholder by the total number of Shares of the Company
then outstanding. For the purposes of this Agreement, the aggregate Percentage
Interest of all entities directly or indirectly wholly owned by Photronics
Singapore or DNP Asia Pacific, as the case may be, shall be the basis for
calculating the Percentage Interest of Photronics Singapore and DNP Asia
Pacific.


“Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or Governmental Authority.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
11

--------------------------------------------------------------------------------

“Photronics Singapore” means Photronics Singapore Pte, Ltd., a wholly owned
subsidiary company of Photronics and a corporation organized under the laws of
Singapore with its principal place of business at No. 33, Ubi Avenue 3 #03-09,
Vertex Building Singapore 408868.


“Photronics Director” means any of the Directors nominated by Photronics
Singapore to serve on the Board of Directors in accordance with Section 5.1.3.


“Reducing Shareholder” is defined in Section 5.4.


“Related Party Agreement” is defined in Section 5.18.


“Representative” is defined in Section 5.13.6(d).


“Required Funding Date” is defined in Section 4.1.2(a).


“Seconded Employees” is defined in Section 6.4.


“Service Provider Documents” is defined in Section 6.5.1


“Share” means equity interest of the Company Issued pursuant to Article 3 of
this Agreement. As of the completion of the transactions contemplated under the
Contribution Agreement, the Shares of the Company are to be held at the Closing
by the Shareholders in accordance with Schedule C.


“Shareholder” means Photronics Singapore and DNP Asia Pacific, Photronics, DNP
or any direct or indirect wholly owned subsidiary of Photronics or DNP who at
any time hold the Shares of the Company.


“Shortfall” means the dollar difference between a requested Additional
Contribution and the actual amount a Shareholder pays of such Additional
Contribution.


“Tax” or “Taxes” means all goods and services taxes, levies, imposts and fees
imposed by any Governmental Authority (domestic or foreign) of any nature
including but not limited to federal, state, local or foreign net income tax,
alternative or add-on minimum tax, profits or excess profits tax, franchise tax,
gross income, adjusted gross income or gross receipts tax, employment related
tax (including employee withholding or employer payroll tax), real or personal
property tax or ad valorem tax, sales or use tax, excise tax, stamp tax or duty,
any withholding or back up withholding tax, value added tax, severance tax,
prohibited transaction tax, premiums tax, occupation tax, together with any
interest or any penalty, addition to tax or additional amount imposed by any
Governmental Authority (domestic or foreign) responsible for the imposition of
any such tax.


“Term” is defined in Section 1.5.


“Territory” means [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
12

--------------------------------------------------------------------------------

“Transaction Documents” is defined in Section 1.7.


“Transfer” (including, with correlative meaning, the term “Transferred”) means,
with respect to any Share or Economic Interest or portion thereof, a sale,
conveyance, exchange, assignment, pledge, encumbrance, gift, bequest,
hypothecation or o transfer or disposition by any other means, whether for value
or no value and whether voluntary or involuntary (including, without limitation,
by operation of law), or an agreement to do any of the foregoing.


“Steering Committee” is defined in Section 5.15


“Supermajority Vote of Directors” means the unanimous affirmative vote or
consent of all Directors of the Company present at a meeting of the Board of
Directors, provided that the Percentage Interest of Photronics Singapore and DNP
Asia Pacific shall be at least twenty percent (20%) each.


“Supermajority Vote of Shareholders” means the unanimous affirmative vote or
consent of all Shareholders of the Company present at a meeting of the
Shareholders, provided that the Percentage Interest of Photronics Singapore and
DNP Asia Pacific shall be at least twenty percent (20%) each.


“Vice General Manager” is defined in Section 5.14.1.


“Voting Stock” is defined in the definition of “Change in Control.”


“WFOE Act” is defined in the preamble.


ARTICLE 3.
SHARES AND CAPITAL CONTRIBUTIONS



3.1
Authorized Shares



The Company is authorized to Issue the Shares.  The total number of the Shares
of the Company to be Issued as of the completion of the Closing shall be set
forth in the Contribution Agreement.



3.2
Initial Capital Contributions and Share Issuance



The Shareholders acknowledge and agree that the names and address of each
Shareholder and Percentage Interests of the Shareholders as of the completion of
the Closing contemplated under the Contribution Agreement are as set forth on
Schedule C.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
13

--------------------------------------------------------------------------------

3.3
Return or Redemption of Capital Contribution



Except as otherwise provided in this Agreement or approved by a Supermajority
Vote of Shareholders: (a) no Shareholder shall demand or be entitled to receive
a return of or interest on any portion of its Capital Contributions; and (b) no
Shareholder shall withdraw any portion of its Capital Contributions or receive
any distributions from the Company as a return of capital on account of such
Capital Contributions.  Except as otherwise provided in this Agreement or
approved by a Supermajority Vote of Directors, the Company shall not redeem or
repurchase the Shares of any Shareholder.  Provided in all these cases that any
such return, distribution or redemption that is permitted hereunder shall be pro
rata based upon the Shareholders’ respective Percentage Interests and in
compliance with Applicable Law.  Provided further, in all these cases that any
such return, distribution or redemption that is permitted hereunder do not
violate any mandatory laws or regulations of the PRC.



3.4
Liability of Shareholders



Except as otherwise required by any non-waivable provision of the Acts or other
Applicable Law and except as otherwise provided in this Agreement or other
agreements between the Company and one or more Shareholders or their Affiliates,
no Shareholder shall be liable in any manner whatsoever for any debt, liability
or other obligation of the Company, whether such debt, liability or other
obligation arises in contract, tort, or otherwise solely by reason of being a
Shareholder.



3.5
Revenue



The Shareholders hereby agree that the Company shall be the [***] includes but
is not limited to communicating with [***]) with respect to [***]. The
Shareholders further agree that neither Shareholder will [***].


ARTICLE 4.
FINANCING OF THE COMPANY



4.1
Types of Financing

 
4.1.1         General. Photronics and DNP anticipate that the total investment
to be made in the Company for the initial period of five (5) years from the
Effective Date will be US$160,000,000, which consists of US$[***] by
Shareholders’ equity or convertible shareholder loan as set forth in Section
4.1.2 (the “Scheduled Contribution”) and US$[***] by loan from a bank. The
initial registered capital of the Company immediately after the Closing will be
as set forth in the Contribution Agreement, and the total registered capital
through the initial period of five years from the Effective Date will be no more
than US$[***]. The total investment and registered capital will be contributed
in several increments over a period of five (5) years from the Effective Date by
the Shareholders. It is the intention of the Shareholders to fund the Company
primarily with cash distributed from PDMC through dividends and/or capital
reductions with a representative funding plan indicated in Schedule J.  The
Shareholders will make the Initial Capital Contribution to the Company such that
the Percentage Interests initially will be 50.01% and 49.99% respectively
pursuant to the Contribution Agreement. In no event shall Photronics or DNP be
obliged to make any kind of additional investment (including the Additional
Contributions, loan to the Company and guaranteeing a loan of the Company) more
than their respective Percentage Interests (i.e., 50.01% for Photronics
Singapore and 49.99% for DNP Asia Pacific) of the Scheduled Contribution. The
Board of Directors shall be responsible for determining the type and timing of
financing required to fund the operations of the Company and will evaluate
Capital Contributions from the Shareholders or incurring debt from the
Shareholders or from public, private or bank markets, in each case as permitted
under this Agreement; the Board of Directors will then decide on the type of
funding that is in the best interests of the Company at the time of the
decision. The Board of Directors of the Company will have the sole authority for
deciding when a capital contribution can be made by the Shareholders.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
14

--------------------------------------------------------------------------------

4.1.2           Shareholder Contributions.


(a)          Photronics Singapore and DNP Asia Pacific shall make the Initial
Capital Contribution in accordance with the Contribution Agreement for the
initial 50.01% and 49.99% ownership, respectively, and the Board of Director of
the Company will have authority, from time to time and when necessary, for
requesting capital calls in case of any capital shortfalls that the Company may
experience, and the parties agree and acknowledge that it is the intent of the
parties that Photronics through Photonics Singapore will consolidate the Company
and will own a minimum of 50.01%; provided, however, that DNP [***].


(b)          If the Board of Directors determines that the Company requires
additional funding exceeding the Scheduled Contribution via a Capital
Contribution from the Shareholders to the Company and such resolution is
approved by the Shareholders’ meeting, the Shareholders shall have the right to
make such Capital Contributions to the Company pro-rata based on such
Shareholder’s Percentage Interest (the “Additional Contributions”).  Request for
Additional Contributions shall be made by written notice by the Board of
Directors, provided that if any of the Shareholders intends to cause the Board
of Directors to approve an Additional Contributions, it shall notify the other
Shareholder in writing and any such written notice shall include the amount of
required Capital Contribution and the required funding date (“Required Funding
Date”) to be approved by the Board of Directors and shall be sent to the other
Shareholder at least one hundred and fifty (150) calendar days prior to the
relevant meeting of the Board of Directors.  Such Required Funding Date shall
correspond to the end of a Fiscal Month.  All Additional Contributions shall be
made in Renminbi or equivalent in US Dollars.  Where the Applicable Law grants
employees of the Company any subscription rights and no exception in the
Applicable Law is available to the Company, the Shareholders agree to use their
best efforts to cause the employees of the Company to waive any rights they may
have under the Applicable Law to subscribe to any additional Shares to be Issued
in connection with any Additional Contributions.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
15

--------------------------------------------------------------------------------

(c)          In the event that any Shareholder determines to contribute less
than [***], such Shareholder shall provide notice of such determination
specifying the amount of such [***] it intends to make, if any.  Such notice
shall be provided to the Company and to the other Shareholder as soon as
practicable after such determination is made, but in any event not less than
[***].  Any failure or delay in providing such notice shall not affect the right
of any Shareholder to refrain from providing such [***], nor shall it result in
any liability for damages.  If a Shareholder fails to make the [***] set forth
pursuant to Section 4.1.2(a), then the full funding Shareholder may elect, in
its discretion and to the fullest extent permitted by Applicable Law, to do any
or a combination of the following [***] without prior written consent of all
existing Shareholders prior to such [***].


(d)          In connection with any [***], the Board of Directors shall
determine the [***], as of the date immediately prior to the date of the meeting
of the Board of Directors approving the [***] immediately prior to the date of
the meeting of the Board of Directors approving [***].


ARTICLE 5.
MANAGEMENT



5.1
Board of Directors



5.1.1          Powers.  Except as otherwise required by any non-waivable
provision of the Acts or other Applicable Law or expressly provided in this
Agreement, all management powers over the business, property and affairs of the
Company are exclusively vested in a board of directors (the “Board of
Directors”), and no Shareholder shall have any right to participate in or
exercise control or management power over the business and affairs of the
Company or otherwise to bind, act or purport to act on behalf of the Company in
any manner. Except as otherwise required by any non-waivable provision of the
Acts or other Applicable Law, the Parties hereby agree that the majority
shareholder of the Company will control all such decisions that the Acts or
other Applicable Law do not allow to be controlled by the Board, and all the
corporate governance powers agreed to herein by the Board are also agreed to at
the level of Shareholders and will be controlled by Photronics Singapore as long
as it is the majority shareholder of the Company.  The Parties further agree
that, in the event that the Acts or Applicable Law do not allow the majority of
the Board of Directors or the majority shareholder to control any increase or
decrease of registered capital in its sole discretion and as long as Photronics
Singapore is the majority shareholder of the Company, DNP Asia Pacific will
provide Photronics Singapore with a proxy to exercise voting rights for sixteen
and two thirds percent (16 2/3%)  (or, depending on Photronics Singapore’s
ownership interest at the time of the shareholders meeting, a proxy in the
amount required to allow Photronics Singapore to exercise voting rights for
sixty six and two thirds percent (66 2/3%) of the outstanding Shares of the
Company or the then-current percentage required by the Acts or Applicable Law at
the time of the Board of Directors or shareholders meeting) in favor of the
increase or decrease in the registered capital proposed by Photronics Singapore
and whatever corresponding changes need to be made to the Company’s Articles of
Incorporation, provided that DNP reserves its right under section 4.1.2(a)(i) to
refrain from subscribing any or all of such increased registered capital.  In
the event DNP Asia Pacific fails to provide Photronics Singapore with such
proxy, DNP Asia shall be deemed in breach of this Agreement.  Except with
respect to voting for an increase or decrease in the Company’s registered
capital, the above will not affect DNP’s a Supermajority Vote of Shareholders
set forth in Schedule F and provided further that such proxy from DNP Asia
Pacific to Photronics Singapore will not be required after the initial
investment of US $160,000,000 has been reached and an annual cash investment of
greater than $100,000,000 US Dollars is being proposed at the shareholder
meeting.  Subject to any non-waivable provision of Applicable Law and the
limitations set forth in this Agreement, the Board of Directors shall have all
the rights and powers that may be possessed by the Board of Directors under the
Acts, which shall include, without limitation, the power to incur indebtedness,
the power to enter into agreements and commitments of all kinds, the power to
manage, acquire and dispose of Company Assets, and all ancillary powers
necessary or convenient to the foregoing.  Without limiting the general
authority granted by the immediately preceding sentence, the majority of the
Board of Directors shall have the authority set forth on Schedule D hereto.  The
Board of Directors may also designate one or more persons to open bank accounts
and conduct other banking business on behalf of the Company.  The Directors
shall devote such time to the business and affairs of the Company as is
reasonably necessary for the performance of their duties, but shall not be
required to devote full time to the performance of such duties.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
16

--------------------------------------------------------------------------------

5.1.2          Evaluation of General Manager.  The Board of Directors will be
responsible for supervision and evaluation of the Company’s General Manager on
an ongoing basis, including at least an annual review of his or her performance
to ensure he or she is acting in accordance with prudent business practices.


5.1.3          Number of Directors; Appointment of Directors.  Both parties
shall cause the Company to hold an extraordinary general shareholders’ meeting
not later than on the [***] calendar day (or a later day agreed by both parties)
after the  Effective Date to elect some or all Directors and supervisors of the
Company and such members shall have the same term of office as provided below. 
The Board of Directors shall consist of seven (7) individuals (each such
individual, a “Director”) and the term of their office shall be three (3)
years.  Subject to Sections 5.2 and 5.3 below, in the aforesaid extraordinary
general shareholders’ meeting and subsequent general shareholders’ meetings of
the Company in which the Directors are to be re-elected, four (4) of the
representatives nominated by Photronics Singapore and three (3) of the
representatives nominated by DNP Asia Pacific shall be elected as the
Directors.  For as long as Photronics Singapore and/or a direct or indirect
Affiliate of Photronics holds more than fifty percent (50%) of Percentage
Interest in the Company in the aggregate, the number of Directors to be
nominated by each Shareholder and elected by the Shareholders’ meeting shall
remain fixed for the  ***, and Sections 5.2, 5.3 and 5.4 shall only apply
thereafter. For the avoidance doubt, Sections 5.2, 5.3 and 5.4 shall still apply
even within the [***]. If a Director resigns (including by death or retirement)
or is removed either by the Shareholder who nominated such Director as provided
for under the Acts or in accordance with Section 5.2 or 5.3, each newly elected
Director shall hold office for the remaining term of the replaced Director. 
Each Shareholder having the right to nominate a Director pursuant to this
Section 5.1.3 shall have the right, in its sole discretion, to propose the
removal of such Director at any time, by delivery of written notice to the
Company with a copy to each of the other Shareholder and the Director(s) to be
removed. All Shareholders are obligated to vote in the affirmative for such
removal resolution during the Shareholders’ meeting. In the case of a vacancy in
the office of a Director for any reason (including by reason of death,
resignation, retirement, expiration of such Director’s term or removal pursuant
to the preceding sentence), the vacancy shall be filled by a candidate nominated
by the Shareholder that nominated the Director in question; provided, however,
that in the case of a vacancy created due to a change in a Shareholder’s
Percentage Interest as described in Section 5.2 or 5.3, such vacancy shall be
filled in accordance with Section 5.2 or 5.3.  Each Shareholder shall notify the
other Shareholder and the Company of the name, business address and business
telephone, e-mail address and facsimile numbers of each Director that such
Shareholder has nominated.  Each Shareholder shall promptly notify the other
Shareholder and the Company of any change in such Shareholder’s nominated
Director or of any change in their Director’s address or other contact
information.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
17

--------------------------------------------------------------------------------

5.2
Effect of Reduction in Photronics Singapore’s Percentage Interest on Photronics
Directors



Following the Initial Seven-Year Term and subject to Sections 5.1 and 5.4, the
number of Directors that Photronics Singapore can nominate to or maintain on the
Board of Directors shall depend on Photronics Percentage Interest as follows:


Photronics Singapore’s Percentage Interest
Number of Photronics Directors
> 80%
[***]
> 50% and ≦ 80%
[***]
≧ 20% and ≦ 50%
[***]
> 0% and < 20%
[***]




5.3
Effect of Reduction in DNP Asia Pacific’s Percentage Interest on DNP Directors



Following the Initial Seven-Year Term and subject to Sections 5.1 and 5.4, the
number of Directors that DNP Asia Pacific can nominate to or maintain on the
Board of Directors shall depend on DNP Percentage Interest as follows:


DNP Asia Pacific’s  Percentage Interest
Number of DNP  Directors
> 80%
[***]
> 50% and ≦ 80%
[***]
≧ 20% and ≦ 50%
[***]
> 0% and < 20%
[***]

 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
18

--------------------------------------------------------------------------------

5.4
Procedure.



Following the *** and subject to Section 5.1 above, if either Shareholder’s
Percentage Interest should be below any of the threshold levels set forth in
Sections 5.2 or 5.3 above more than *** and if such Shareholder (the “Reducing
Shareholder”) then has more nominees serving on the Board of Directors than the
number to which it is entitled, such Reducing Shareholder shall immediately
identify by written notice to the Company with a copy to the other Shareholder
(the “Increasing Shareholder”) the nominee or nominees on the Board of Directors
that will cease serving on the Board of Directors, and each such nominee shall
thereupon cease to be a Director or member of the Board of Directors.  If such
Reducing Shareholder fails to make such designation within five (5) Business
Days after written demand by the Increasing Shareholder, the Increasing
Shareholder may for and on behalf of the Reducing Shareholder and its nominee(s)
(and the Reducing Shareholder hereby, and shall cause its nominee(s) to,
irrevocably authorize the Increasing Shareholder to) designate by written notice
to the Company with a copy to the Reducing Shareholder one or more (as
appropriate) of the Reducing Shareholder’s nominees on the Board of Directors
that will cease serving on the Board of Directors and each such nominee shall
thereupon cease to be a Director or member of the Board of Directors. Upon the
written notice described in either of the immediately preceding two sentences,
the Shareholders agree to collaborate to cause the Board of Directors to convene
a meeting of the Shareholders as soon as practicable to fill the vacancies
created by such removals in accordance with the provisions of Sections 5.2 and
5.3.  Similarly, if a Shareholder whose Percentage Interest fell below any
threshold level set forth in Section 5.2 or 5.3 subsequently increases its
Percentage Interest above any such level, the process shall be reversed.



5.5
Chairman and Vice-Chairman



A Chairman of the Board of Directors (the “Chairman of the Board”) shall preside
at all meetings of the Board of Directors.  The Chairman of the Board shall be
selected from and among the Directors nominated by Photronics Singapore. A
Vice-Chairman of the Board of Directors (the “Vice-Chairman of the Board”) shall
be selected from and among the Directors nominated by DNP provided that [***]
shall not fall below [***]. If the Percentage Interest of Photronics Singapore
falls below [***], then the Chairman of the Board shall be selected from and
among the Directors nominated by [***] by the Board of Directors.  If a
Shareholder whose Percentage Interest [***] subsequently increases its
Percentage Interest [***], such Shareholder shall have the right to nominate
[***].  In the case where the Chairman of the Board is selected by DNP in
accordance with the foregoing, then the Vice-Chairman of the Board shall be
selected from and among the Directors nominated by Photronics Singapore provided
that Photronics Singapore’s Percentage Interest shall not fall below [***]. If
either Shareholder’s Percentage Interest falls below [***], then it no longer
has the right to nominate the Vice Chairman until such Shareholder’s Percentage
Interest increases to [***] or more again.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
19

--------------------------------------------------------------------------------

5.6
Meetings of Shareholders and of the Board of Directors; Quorum



5.6.1           Shareholder Meetings.  At any time, and from time to time, the
Board of Directors may call meetings of the Shareholders.  Special meetings of
the Shareholders for any proper purpose or purposes may be called at any time by
the Board of Directors.  Written notice of any such meeting shall be given to
all Shareholders.  No less than twenty (20) calendar days’ written notice shall
be given for an annual meeting of the Shareholders and no less than ten (10)
calendar days’ written notice shall be given for any special meetings of the
Shareholders.  Each meeting of the Shareholders shall be conducted by the
Chairman of the Board of Directors.  Where the Chairman of the Board is on leave
or cannot exercise his power and authority for any cause, the meeting of the
Shareholders shall be conducted by the Vice-Chairman of the Board, or any
designee appointed in accordance with the Acts.  Each Shareholder may authorize
any Person by written proxy to act for it or on its behalf on all matters in
which the Shareholder is entitled to participate.  Each proxy must be signed by
a duly authorized officer of the Shareholder.  All other provisions governing or
otherwise relating to the convening of meetings of the Shareholders shall from
time to time be established in the sole discretion of the Board of Directors
(acting reasonably).  Each of the Shareholders shall have the obligation to
attend the meeting of the Shareholders, whether in person or by proxy, for the
purpose of the quorum, provided that nothing in the foregoing shall be construed
to restrict any Shareholder on how to exercise its voting rights (including
abstaining from voting).  In the event that any of the Shareholders fails to
attend a meeting of the Shareholders due to reasons other than those that are
unattributable to such Shareholder or its representative(s) (including, without
limitation, Force Majeure, accident and illness) and taking into account that
such Shareholder should use its best efforts to issue a proxy for such meeting,
resulting in a failure of reaching a quorum, it shall be deemed as a material
breach of this Agreement and bad faith of such Shareholder in performing its
obligations hereunder.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
20

--------------------------------------------------------------------------------

5.6.2          Board Meetings.  The Board of Directors shall hold meetings at
least once every Fiscal Quarter.  Unless a higher quorum is required by
Applicable Law, the presence of four (4) Directors, in each case, in person or
by video conference, shall be necessary and sufficient to constitute a quorum
for the purpose of taking action by the Board of Directors at any meeting of the
Board of Directors.  Each Director may authorize any other Director by written
proxy to act for or on behalf of such Director on all matters in which such
Director is entitled to participate.  Each Shareholder shall be responsible for
the expenses of the Director(s) nominated by such Shareholder in connection with
all meetings of the Board of Directors.  The Chairman of the Board shall preside
at all meetings of the Board of Directors and shall have such other duties and
responsibilities as may be assigned to him or her by the Board of Directors. 
The Chairman of the Board must include any item submitted by a Shareholder or
General Manager for consideration at a meeting of the Board of Directors, may
not cut off debate on any matter being considered by the Board of Directors and
shall call for a vote on any matter at the request of any Director or General
Manager.  Each of the Directors shall have the obligation to attend each of the
meetings of the Board of Directors, whether in person or by proxy, for the
purpose of the quorum, provided that nothing in the foregoing shall be construed
to restrict any Director on how to exercise his/her voting rights (including
abstaining from voting).  In the event that any of the Directors fails to attend
two meetings of the Board of Directors consecutively due to reasons other than
those that are unattributable to such Director or its proxy (including, without
limitation, Force Majeure, accident and illness) and taking into account that
such Director should use his/her best efforts to issue a proxy for such meeting,
resulting in failure of reaching a quorum, it shall be deemed as a material
breach and bad faith of the Shareholder who nominates such Director in
performing such Shareholder’s obligations hereunder.


5.6.3           Notice; Waiver.  Except in the case of emergency as provided
under the Acts, the regular quarterly meetings of the Board of Directors
described in Section 5.6.2 shall in principle be held upon not less than seven
(7) Business Days’ written notice.  Additional meetings of the Board of
Directors may be held upon the request of any Director to the Chairman of the
Board, upon not less than seven (7) Business Days’ written notice (which may be
given, to the extent permitted by Applicable Law, via confirmed facsimile,
confirmed e-mail or other manner provided for in Section 12.5).  No action taken
by the Directors at any meeting shall be valid unless the requisite quorum is
present.


5.6.4           Voting of Directors.  Except as otherwise expressly provided in
this Agreement and/or Applicable Law, all actions, determinations or resolutions
of the Board of Directors shall require the affirmative vote or consent of a
majority of the Board of Directors present at any meeting at which a quorum is
present.  Each Director shall be entitled to one (1) vote, and Directors shall
be entitled to cast their vote through proxies.


5.6.5           Meetings.  All meetings of the Board of Directors or the
Shareholders shall be conducted in English.  Directors and their proxies shall
have the right to participate in all meetings of the Board of Directors by means
of a video conference or similar communications equipment by means of which all
persons participating in the meeting can see and hear each other at the same
time and participation by such means shall constitute presence in person at a
meeting.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
21

--------------------------------------------------------------------------------

5.6.6           Reliance by Third Parties.  For convenience and subject to
Applicable Laws, each party agrees that any Person dealing with the Company,
Photronics Director, DNP Director, or any Officer may rely upon a certificate
signed by any one Photronics Director and one DNP Director as to: (a) the
identity of any Director or Officer; (b) the existence or non-existence of any
fact or facts which constitute a condition precedent to acts by the Directors or
Officers or in any other manner germane to the affairs of the Company; (c) the
Persons who are authorized to execute and deliver any instrument or document for
or on behalf of the Company; or (d) any act or failure to act by the Company or
as to any other matter whatsoever involving the Company, Photronics Singapore,
DNP, any Director or any Officer.



5.7
Supervisors



The Company shall have two (2) supervisors.  Each of Photronics Singapore and
DNP shall be entitled to nominate one (1) representative to be elected as the
supervisors.



5.8
Actions Requiring a Supermajority Vote of Shareholders



Notwithstanding the provisions of Section 5.6.4 or any other provisions of this
Agreement, the Company may not, and no Shareholder or Director may cause the
Company to, take any of the actions specified in Schedule F (or any other action
specified in this Agreement as requiring a Supermajority Vote of Shareholders)
without obtaining the Supermajority Vote of Shareholders.



5.9
Actions Requiring a Supermajority Vote of Directors



Notwithstanding the provisions of Section 5.6.4 or any other provisions of this
Agreement, the Company may not, and no Shareholder or Director may cause the
Company to, take any of the actions specified in Schedule G (or any other action
specified in this Agreement as requiring a Supermajority Vote of Directors)
without obtaining the Supermajority Vote of Directors.



5.10
Compensation of Directors and Supervisors



The Directors and supervisors shall not be entitled to any compensation in their
capacities as Directors and supervisors unless otherwise agreed upon in writing
by all of the Shareholders.



5.11
Other Activities



Subject to Applicable Law, Article 8 hereof and the provisions of the
Transaction Documents, the Shareholders, their respective Affiliates and the
Directors may [***].  Neither the Company nor any Shareholder, Affiliate of a
Shareholder, or Director shall [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
22

--------------------------------------------------------------------------------

5.12
Accounting; Records and Reports



5.12.1         Accounting and Fiscal Year.  The books, records and accounts of
the Company, including for all applicable tax purposes, will be maintained in
accordance with such methods of accounting as shall be reasonably determined by
the Board of Directors.  The fiscal year of the Company (“Fiscal Year”),
including each of the fiscal quarters (the “Fiscal Quarters”) and each of the
fiscal months (“Fiscal Months”) thereof, shall correspond to that of calendar
year, calendar quarters and calendar months, respectively.


5.12.2        Books and Records.  The Board of Directors shall cause to be kept,
at such location as the Board of Directors shall reasonably deem appropriate,
full and proper ledgers, other books of account, and records of all receipts and
disbursements and other financial activities of the Company in accordance with
Photronics’ record retention policies for as long as Photronics Singapore and/or
an Affiliate of Photronics Singapore hold more than fifty percent (50%) of
Percentage Interest in the Company in the aggregate.  The Board of Directors
shall also cause to be kept at such location copies of each of the following:


(a)          a current list of the full name and last known address of each
Shareholder, and the capital account, number of Shares and Percentage Interest
held by each Shareholder;


(b)          a current list of the full name and last known address of each
Director;


(c)          the Articles of Incorporation of the Company, including any
amendments to the Articles of Incorporation;


(d)          the Company’s federal, state and local income tax returns and
reports, if any, for the seven (7) most recent Fiscal Years;


(e)          this Agreement and any amendments to this Agreement;


(f)          financial statements of the Company for the five (5) most recent
Fiscal Years; and


(g)          minutes of all meetings of the Board of Directors and the
Shareholders.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
23

--------------------------------------------------------------------------------

5.12.3         Reports.  The Board of Directors shall also cause to be sent to
each Shareholder of the Company, the following:


(a)          within forty-five (45) days after the Effective Date, the Company
shall provide each Shareholder with an unaudited balance sheet of the Company as
of the Effective Date;


(b)          within one hundred eighty (180) days following the end of each
Fiscal Year, such information as may be reasonably required by the Shareholders
for preparation of their respective federal, state and local income or franchise
tax returns;


(c)          a copy of the Company’s federal, state and local income tax or
information returns for each Fiscal Year, concurrent with the filing of such
returns;


(d)          within seventy five (75) days after the end of each Fiscal Year,
the Company shall provide each Shareholder with an audited balance sheet, income
statement and statement of cash flows for and as of the last day of the Fiscal
Year then ended, prepared in accordance with GAAP and audited in accordance with
GAAS as well as such other financial information as any Shareholder may
reasonably request to enable such Shareholder and its Affiliates to prepare
their consolidated quarterly and annual financial statements;


(e)          within forty five (45) days after the end of each Fiscal Quarter or
Fiscal Year, the Company shall provide each Shareholder with an unaudited
balance sheet, income statement and statement of cash flows for and as of the
last day of the year or quarter (as appropriate) then ended, prepared in
accordance with GAAP, as well as such other financial information as any
Shareholder may reasonably request to enable such Shareholder and its Affiliates
to prepare their consolidated quarterly and annual financial statements; and


(f)          within a reasonable period of time, notice of any material
litigation filed against the Company or any written claim by a Governmental
Authority of any material violation of any state, federal or foreign law,
statute, rule or regulation.


If Japanese generally accepted accounting principles have been amended, both
parties agree that; (a) the time limit set forth in this Section 5.12.3 shall be
amended accordingly, and to the extent DNP deems reasonably necessary, by the
notice from DNP to the Company, and (b) both parties shall cause the Company to
use all reasonable efforts to send all necessary financial information as DNP
may reasonably request to enable DNP and its Affiliates to prepare their
consolidated quarterly and annual financial statements.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
24

--------------------------------------------------------------------------------

5.12.4         Access to Company Books and Records.


(a)          To the extent not in violation of Applicable Law, the terms of the
Transaction Documents and the Company’s confidential obligations (statutory or
contractual) to third parties, Shareholders (personally or through an authorized
representative) may, for purposes reasonably related to their interests in the
Company, during reasonable business hours (i) examine and copy (at their own
cost and expense) the books and records of the Company, including the records
listed in Section 5.12.2, and (ii) have access to the Company’s management,
internal and external accountants and attorneys, plans, properties and other
assets to conduct investigations regarding the Business and assets of the
Company at such Shareholder’s sole expense, and the Company shall reasonably
cooperate with such Shareholder in such investigations.  Any information
obtained as a result of this Section 5.12.4 shall be used by a Shareholder
solely for purposes reasonably related to such Shareholder’s participation in
the Company and shall be subject to the confidentiality restrictions set forth
in Section 12.17 of this Agreement.


(b)          Any Shareholder’s request for documents or request to inspect or
copy documents or have access to the Company’s management, plans, properties and
other assets under this Section 5.12.4 (i) may be made by that Shareholder or
that Shareholder’s authorized representative and (ii) shall be made in writing
to the General Manager and shall state the purpose of such demand.  If a
Shareholder is not satisfied with the response of the General Manager, the
Shareholder may make such request to the Board of Directors.



5.13
Indemnification and Liability of the Directors



5.13.1        Indemnification.  The Company shall indemnify and hold harmless
each Director, the General Manager and all other Officers (individually, an
“Indemnitee”) to the fullest extent permitted by Applicable Law from and against
any and all losses, claims, demands, costs, damages, liabilities, whether joint
or several, expenses of any nature (including reasonable attorneys’ fees and
disbursements), judgments, fines, settlements and other amounts (each an
“Indemnified Loss”) arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Indemnitee may be involved as a defendant, or threatened to be involved as a
defendant (other than all claims, demands, actions, suits or proceedings brought
by the Shareholder who nominated such Director, if applicable), relating to the
performance or nonperformance of any act concerning the activities of the
Company or by reason of the Indemnitee’s status as a Director, General Manager
or Officer, as applicable, regardless of whether the Indemnitee retains such
status at the time any such Indemnified Loss is paid or incurred, if (a) the
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in, or not opposed to, the best interests of the Company and, in the case of
a criminal proceeding, had no reasonable cause to believe that his or her
conduct was unlawful, and (b) the Indemnitee’s conduct did not constitute an act
or omission which involved intentional misconduct or a knowing violation of the
law or gross negligence.  The termination of an action, suit or proceeding by
judgment, order, or settlement shall not, in and of itself, create a presumption
or otherwise constitute evidence that the Indemnitee acted in a manner contrary
to that specified in clauses (a) or (b) above.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
25

--------------------------------------------------------------------------------

5.13.2         Expenses.  Expenses incurred by an Indemnitee in defending any
claim, demand, action, suit or proceeding subject to this Section 5.13 shall be
advanced by the Company prior to the final disposition of such claim, demand,
action, suit, or proceeding.


5.13.3         Company Expenses.  Any indemnification provided hereunder shall
be satisfied solely out of the Company Assets, as an expense of the Company.  No
Shareholder shall be subject to liability by reason of these indemnification
provisions.


5.13.4         No Other Rights.  The provisions of this Section 5.13 are for the
benefit of the Indemnitees and shall not be deemed to create any rights for the
benefit of any other Person; provided, however, that the indemnification rights
provided in this Section 5.13 will inure to the benefit of the heirs, legal
representatives, successors, assigns and administrators of the Indemnitee.


5.13.5         No Liability.  No Indemnitee shall be liable to the Company or to
any Shareholder for any losses sustained or liabilities incurred as a result of
any act or omission of any Indemnitee if (a) the Indemnitee acted in good faith
and in a manner he or she reasonably believed to be in, or not opposed to, the
best interests of the Company and, in the case of a criminal proceeding, had no
reasonable cause to believe that his or her conduct was unlawful, and (b) the
Indemnitee’s conduct did not constitute an act or omission which involved
intentional misconduct or a knowing violation of the law or gross negligence.


5.13.6         No Fiduciary Duties.


(a)          In connection with the determination of any and all matters
presented for action to the Shareholders, the Board of Directors or the Steering
Committee, as applicable, the Shareholders acknowledge and agree that each
Shareholder will be acting on its own behalf and each Representative serving on
the Board of Directors or the Steering Committee will be acting on behalf of the
Shareholder that appointed such Representative, to the fullest extent permitted
by Applicable Law and subject to the fiduciary duties of the Representatives
under the Company Act.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
26

--------------------------------------------------------------------------------

(b)          Each Shareholder may act, and, to the fullest extent permitted by
Applicable Law, will be protected for acting, in its own interest (subject to
the express terms of any contract entered into by such Shareholder) without
regard to the interest of the other Shareholder, and, subject to Section
5.13.6(c), each Representative may act, and, to the fullest extent permitted by
Applicable Law, will be protected for acting, at the direction or control of, or
in a manner that such Representative believes is in the best interest of, the
Shareholder that appointed the Representative without regard to the interest of
the other Shareholder.


(c)          Each of the Shareholders hereby waives, and shall cause the Company
to waive, on its own behalf and on behalf of each of its subsidiaries, to the
fullest extent permitted by Applicable Law, any claim or cause of action against
any Shareholder or Director or member of the Steering Committee appointed by a
Shareholder based on the determination of any and all matters presented for
action to the Shareholders, the Board of Directors or the Steering Committee, as
applicable; provided, however, the foregoing will not limit any Shareholder’s
obligation under, or liability for, breach of the express terms of this
Agreement, other Transaction Documents or any other agreement that they have
entered into with the Company or any of its subsidiaries or the other
Shareholder.  Each of the Shareholders acknowledges that no Shareholder shall
negotiate or enter into or request or otherwise cause the Company to negotiate
or enter into any agreement or transaction that would result in such Shareholder
or any of its Affiliates receiving any financial consideration or other tangible
property incentive, payment or other form of financial consideration or other
tangible property consideration from any Governmental Authority or Person based
upon the Company’s taking an action (including hiring any employees, undertaking
any construction or purchasing any equipment) or entering into such agreement or
transaction other than as a Shareholder of the Company pursuant to this
Agreement, and any Shareholder who receives any such consideration or other
tangible property incentive, payment or other form of financial consideration or
other tangible property consideration from any Governmental Authority or Person
in respect of the Company’s activities, shall promptly convey such consideration
or other tangible property incentive, payment or other form of financial
consideration or other tangible property consideration from any Governmental
Authority or Person to the Company as a supplemental Capital Contribution
without consideration including any adjustment in the Shares or Economic
Interest of, or balance of requested Additional Contribution owed by, such
Shareholder.


(d)          The term “Representative” shall mean, with respect to a
Shareholder, the Directors and members of the Steering Committee appointed by
such Shareholder.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
27

--------------------------------------------------------------------------------

5.14
Officer



5.14.1        General Manager and Vice General Manager.  The Company will have a
general manager (the “General Manager”) to be nominated by Photronics Singapore
with input from [***]; provided, however, that if the Percentage Interest of
Photronics Singapore falls below [***], then the [***] will be nominated by
[***] with input from [***] or otherwise by the Board of Directors.  If a
Shareholder [***], such Shareholder shall have the right to nominate the General
Manager again.  The Company shall have a vice general manager (the “Vice General
Manager”) to be selected by DNP Asia Pacific with input from the [***] and
Photronics Singapore; provided, however, that in the case where the General
Manager is nominated by DNP Asia Pacific in accordance with the foregoing, then
the Vice General Manager shall be selected by Photronics Singapore with input
from the Board of Directors and DNP Asia Pacific.   In the event the [***] is
unable to [***] for any reason [***], the [***] will [***] but will only do so
until the next [***] at which time [***] will be appointed [***], as the case
may be, in accordance with the foregoing in this Section 5.14.1.


5.14.2        Duties and Powers of the General Manager.  The General Manager
shall, subject to the control of the Board of Directors, have general
supervision, direction and control of the day-to-day affairs of the Company and
shall report directly to the Board of Directors.  Unless limited by the Board of
Directors or this Agreement, he or she shall have the general powers and duties
of management usually vested in the office of chief executive officer of
corporations and shall have such other powers and duties as may be prescribed by
the Board of Directors.


5.14.3        Other Officers; Employment; Removal.  The Company may also have a
chief financial officer, a secretary and such other officers as determined by
the Board of Directors after input from the General Manager and the Vice General
Manager, each of whom will be accountable to the General Manager (the General
Manager, the Vice General Manager and any other officers elected in accordance
with this Section 5.14.3, each, an “Officer” and collectively, the “Officers”). 
Subject to Section 5.14.1, the General Manager, the Vice General Manager and any
other Officer may be removed at any time upon an affirmative vote of the
majority of the Board of Directors and the consent of the Shareholder who
appoints/nominates such Officer in question.


5.14.4        Duties and Powers of Chief Financial Officer.  Any chief financial
officer of the Company shall keep and maintain, or cause to be kept and
maintained, books and records of accounts of the properties and business
transactions of the Company, including accounts of its assets, liabilities,
receipts, disbursements, gains, losses and capital.  He or she shall disburse
the funds of the Company as may be ordered by the Board of Directors and shall
render to the Board of Directors at their request an account of all his or her
transactions as chief financial officer and of the financial condition of the
Company.  Authorizations with respect to the Company’s depositories,
disbursement of funds and related banking matters shall be as set forth in
resolutions of the Board of Directors.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
28

--------------------------------------------------------------------------------


5.14.5        Duties and Powers of Vice General Manager.  The Vice General
Manager shall assist the General Manager and shall have such other powers and
duties as may be prescribed by the Board of Directors from time to time after
consultation with the General Manager and DNP Asia Pacific or Photronics
Singapore, who is entitled to appoint the Vice General Manager at that time.


5.14.6        Duties and Powers of Secretary.


(a)          Any secretary of the Company shall attend all meetings of the Board
of Directors and all meetings of the Shareholders and record all votes and the
minutes of all proceedings in a book to be kept for that purpose, and shall
perform like duties for any standing committees when requested by such
committee.


(b)          Any secretary of the Company shall keep, or cause to be kept, at
the principal executive office or at the office of the Company’s transfer agent
or registrar, as determined by resolution of the Board of Directors, a register,
or a duplicate register, showing the names of all Shareholders and their
addresses, Percentage Interests, the number and date of certificates issued for
the same (if any), and the number and date of cancellation of every certificate
surrendered for cancellation (if any).


5.14.7        General Provisions Regarding Officers.


(a)          The Board of Directors may, from time to time, designate Officers
of the Company and delegate to such Officers such authority and duties as the
Board of Directors may deem advisable and may assign titles (including, without
limitation, president, vice-president and/or treasurer) to any such Officer. 
Unless the Board of Directors otherwise determines, if the title assigned to an
Officer of the Company is one commonly used for Officers of a business
corporation, then, subject to the terms of this Agreement, the assignment of
such title shall constitute the delegation to such Officer of the authority and
duties that are customarily associated with such office.  Any number of titles
may be held by the same Officer.


(b)         Any Officer to whom a delegation is made pursuant to the foregoing
shall serve in the capacity delegated unless and until such delegation is
revoked by the Board of Directors for any reason or no reason whatsoever, with
or without cause, or such Officer resigns.



5.15
Steering Committee



5.15.1         Scope of the Steering Committee.  Immediately after the Effective
Date, the Shareholders will establish a steering committee (the “Steering
Committee”) to review and discuss the following matters in relation to the
Company: development of [***]. One of the key responsibilities of the Steering
Committee will be to [***] Schedule K.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
29

--------------------------------------------------------------------------------

5.15.2        Composition of the Steering Committee.  The Steering Committee
shall consist of four (4) members, two (2) members appointed by Photronics
Singapore and two (2) members appointed by DNP Asia Pacific, and such four  (4)
members may include the General Manager of the Company at the discretion of the
appointed Shareholder.  The term of a chairman who is appointed from and among
the members of the Steering Committee (the “Steering Committee Chairman”) shall
be one year from its election. The Steering Committee Chairman will be initially
appointed by Photronics Singapore, and thereafter the position of the Steering
Committee Chairman will rotate annually between the members appointed by
Photronics Singapore and those appointed by DNP Asia Pacific.


5.15.3.       Procedures of the Steering Committee.  The items listed in Section
5.15.1 above shall be reviewed and determined between the parties in accordance
with the following procedure:


(i) The Steering Committee shall convene regular meetings on a monthly basis for
the first [***] after the Effective Date; thereafter the Steering Committee will
determine how often it will meet. The Steering Committee shall discuss the
matters listed in Section 5.15.1 above.  The Steering Committee will prepare a
meeting agenda for each meeting and will keep minutes of its meetings. Agenda
items will include[***].  The Steering Committee will vote on specific matters
within the charter of the committee and render decisions on specific proposals
brought forth within the scope of the committee. The Steering Committee will use
all reasonable efforts to amicably resolve all matters brought before the
Steering Committee with a goal of resolving all matters prior to raising such
matters with the Board of Directors.


(ii) In the event a proposal is brought to the Steering Committee and the
Steering Committee cannot reach a unanimous decision in a timely matter, then,
either [***] may declare the disagreement to the other Shareholder. If the
disagreement continues to be unresolved within [***] from the date of
declaration, either Shareholder may refer the unresolved proposal to the [***].
The meeting between these executive members shall be convened within *** after
submission of either Shareholder’s request made after the lapse of the ***
period mentioned in the previous sentence, and they will meet together with the
goal of trying to resolve obstacles causing the disagreement and decide the
proposal.


(iii) In the event the proposal cannot be resolved at the meeting between the
[***], then either Photonics Singapore or DNP may refer the unresolved proposal
to the [***] for consideration and final voting.  The meeting of Board of
Directors of the Company shall be convened within [***] after submission of
either Shareholder’s request.


(iv) If the vote by the Board of Directors cannot be accepted by ***, *** will
have the right, subject to Section 5.15.4 below, to exercise [***] whereby ***
will have the obligation to purchase all of *** in the Company pursuant to the
terms and conditions set forth in Section 5.15.4 (such put option being referred
to as the “[***]”) and *** this Agreement and the Transaction Documents to which
[***] is a party without any liability; provided however that the [***] will
continue to be in full force and effect notwithstanding the fact that the
Company ceases to be a joint venture between Photronics Singapore and DNP Asia
Pacific.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
30

--------------------------------------------------------------------------------

5.15.4        [***].  *** may exercise the *** by giving a written notice to
[***] at any time after the expiration of the [***]. Photronics agrees to use
all reasonable efforts to apply for all applicable regulatory approvals or
clearance within *** days after receipt of the ***. The closing of the sale and
purchase *** as a result of the *** shall take place as soon as commercially
practicable (taking into account the necessary funds raising arrangement by
Photronics Singapore) without any undue delay and shall be within *** after all
prior regulatory approvals or clearance have been obtained.  The *** shall be
equal to the product of the difference of [***]multiplied by the number [ ***]
shall be paid by Photronics pursuant to the terms and conditions agreed to upon
the exercise of *** but the *** shall be fully paid [***]


At the ***, *** shall transfer all of its Interests in the Company to
Photronics, free and clear of any liens or encumbrances, and Photronics shall
pay the amount of all or part of the *** that Photronics will be required to pay
upon the [***].  At the [***] shall deliver to Photronics such instrument or
instruments of conveyance as Photronics Singapore reasonably requests.  


[***]



 
5.16
Business Development Team [***]




5.17
Maintenance of Insurance



The Company shall at all times be covered by insurance of the types and in the
amounts set forth on Schedule E.  Such insurance coverage may be provided
through the coverage under one or more insurance policies maintained by the
Company, Photronics or Photronics Singapore.  A certificate of insurance will be
provided by the Company to the Shareholders annually evidencing coverage.



5.18
Related Party Agreements



Photronics Singapore and DNP agree that (i) any contract, agreement, amendment,
arrangement or understanding entered into after the date hereof between any
Company Entity on the one hand, and either Shareholder (or any of their
respective Affiliates) on the other hand (the “Related Party Agreement”), shall
be on an arm’s-length basis; and (ii) Directors nominated by a Shareholder who
or whose Affiliate is a party to a Related Party Agreement shall be deemed
having a personal interest in such Related Party Agreement and shall refrain
from voting on such Related Party Agreement at the relevant board meeting in
accordance with the Acts.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
31

--------------------------------------------------------------------------------

ARTICLE 6.
OPERATIONS



6.1
Headquarters



The Company’s headquarters shall be in Xiamen, the People’s Republic of China.



6.2
Operations Plan; Annual Budget



The initial business plan of the Company is attached hereto as Schedule H that
covers the [***] of the Company from execution of the Transaction Documents
until commencement of full operation of the Company’s facilities. The initial
business plan will not be substantially modified without the prior written
consent of both Shareholders.  After commencement of [***] of the Company’s
facilities, from time to time, but in no event less frequently than annually,
the Board of Directors may amend or update the business plan of the Company
(collectively with the initial business plan, referred to as the “Business
Plan”).  The Board of Directors will also be responsible for approving an annual
budget (the “Annual Budget”) on at least an annual basis at the beginning of
each fiscal year.



 
6.3
Reserved [RESERVED]

 

6.4
Company Employees; Seconded Employees



The Company shall employ its own personnel and shall be their exclusive
employer. In addition, certain other persons who are employed by a Shareholder
or its Affiliates may be assigned by such Shareholder, to work for the Company
(“Seconded Employees”).  After the Effective Date, the Company will [***]. 
During the term of this Agreement from the Effective Date, [***] shall have
[***] will be the Vice General Manager selected [***] in accordance with Section
5.14.1 [***].  [***] will pay all remuneration expenses related to such
employees.  [***]  All Seconded Employees will be subject to stringent
confidentiality obligations including executing a confidentiality agreement with
the Company.  All Seconded Employees will report directly to the General Manager
and the Vice General Manager.
 

6.5
Service Provider Documents



6.5.1          The Company shall have policies applicable to, and ensure that
all of its officers, employees and third-party independent contractors,
third-party consultants, and other third-party service providers enter into
appropriate agreements with respect to, (1) protection of confidential
information of the Company, (2) compliance with Applicable Law, and (3) other
matters related to the delivery of services to, or employment of such Person by,
the Company or its Affiliates.  The Company shall have policies applicable to,
and ensure that all of its officers and employees enter into appropriate
agreements with respect to intellectual property assignment, including invention
disclosures, pursuant to which ownership to any intellectual property created in
the course of employment with the Company or any of its Affiliates shall be
assigned to the Company.  The Company shall have policies applicable to, and
ensure that all of its third-party independent contractors, third-party
consultants, and other third-party service providers that create intellectual
property in the course of performing services for the Company, enter into
appropriate agreements with the Company with respect to the Company’s ownership
of or the Company's right to use such intellectual property.  The forms referred
to in this Section 6.5.1 are collectively referred to as the “Service Provider
Documents.”
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
32

--------------------------------------------------------------------------------

6.5.2          Notwithstanding any preceding provisions in this Section 6.5 or
elsewhere, no Seconded Employee shall be required to sign any Service Provider
Documents, except with respect to acknowledgement of an agreement regarding
policies of the Company addressing conduct while performing services at the
premises of the Company, such as workplace safety, but excluding matters
relating to protection of confidential information of the Company and
intellectual property assignment, which issues have been addressed in special
Service Provider Documents.  The Company shall be responsible for providing such
Service Provider Documents, prepared by the Company for each Seconded Employees
to the appropriate Seconded Employees, following up to make sure they are signed
and for properly storing such forms; and each Shareholder shall cooperate with
the Company to require their Seconded Employees to sign such special Service
Provider Document when requested to do so by the Company.



6.6
Compensation and Benefits



The Company shall have compensation and benefits programs (including incentive
compensation programs) for the employees of the Company (excluding, for this
purpose, [***]) at its locations [***], as determined by the Board of Directors
or the General Manager, as applicable, and, to the extent required by Applicable
Law or this Agreement, approved by the Board of Directors.


ARTICLE 7.
DISPOSITION AND TRANSFERS OF INTERESTS



7.1
Holding of Shares



For so long as Photronics Singapore or DNP, directly or indirectly, owns Shares
in the Company, Photronics Singapore or DNP, as applicable, must own and hold
such Shares either (a) by itself or (b) through one or more wholly owned
(including indirect wholly owned) subsidiaries.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
33

--------------------------------------------------------------------------------

7.2
Transfer Moratorium



7.2.1          Other than as specifically provided in this Agreement , no
Shareholder may [***] of its Shares to any other [***] directly or indirectly,
[***] its [***], respectively, in each case other than [***] (ii) in a [***] in
connection with a [***], in compliance with the terms of Section 7.4 of this
Agreement.  The parties agree that the [***] shall be [***].  In the event of
any [***] as permitted under this Section 7.2, the parties thereto shall agree
to [***].


7.2.2          Transfer Notice.  If any Shareholder proposes to Transfer any of
its Shares, whether directly or indirectly (the “Selling Shareholder”), such
Selling Shareholder shall promptly provide written notice (the “Transfer
Notice”) to the other Shareholder (the “Non-Selling Shareholder”) describing in
reasonable detail the proposed [***], including, without limitation, [***].  The
Transfer Notice may be updated from time to time by the [***] by a further
written notice to [***] shall also receive any updates to the [***] and shall
have the right to obtain [***] it reasonably requests from time to time in
connection with the proposed Transfer.


7.2.3          Right of First Refusal.  The Non-Selling Shareholder shall have a
right to [***], by giving a written response notice to [***].


7.2.4          Co-Sale Right.  In the event that the Non-Selling Shareholder
does not [***] shall have the right to [***].


7.2.5          The sale of all Response Shares and, if applicable, remaining
Shares subject to the Transfer Notice, and full payment therefor, shall be
completed within *** days after the anticipated closing date specified in the
Transfer Notice (or as updated pursuant to Section 7.2.2 above).  In the event
that such purchase and sale is not completed within such *** day period, the
Selling Shareholder shall not thereafter sell any Shares without first offering
such Shares to the Non-Selling Shareholder in accordance with this Section 7.2.


7.2.6          In the event that the Non-Selling Shareholder does not exercise
any right under Section 7.2.3 or 7.2.4 above, the Selling Shareholder may
Transfer any of its Shares subject to the Transfer Notice at the same price and
upon the terms and conditions specified in the Transfer Notice, provided that
the proposed Transfer shall be completed within thirty (30) days after the
anticipated closing date specified in the Transfer Notice (or as updated
pursuant to Section 7.2.2 above).


7.2.7          The restrictions set forth in this Section 7.2 shall not apply to
any Transfers by a Selling Shareholder to one or more of its wholly owned
(including indirectly wholly owned) subsidiaries as permitted under Section 7.1.


7.2.8          Notwithstanding anything to the contrary set forth herein, no
Transfer shall take place between a Shareholder and *** as identified on
Schedule L.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
34

--------------------------------------------------------------------------------

7.3
Purchase and Sale of Remaining Interest



7.3.1          If the Percentage Interest of a Shareholder (the “Minority
Shareholder”) is [***], and remains at or below [***] for more than [***], the
other Shareholder or a wholly owned subsidiary thereof (such other Shareholder
or Affiliate thereof, the “Majority Shareholder”) shall have the [***] at a
[***], subject to the terms and conditions set forth below.  The Majority
Shareholder may [***] by delivering a written notice of its intent to exercise
to the Minority Shareholder.  In addition, the Minority Shareholder shall have
the option to [***] subject to the terms and conditions set forth below.  The
Minority Shareholder may exercise [***] by delivering a written notice of its
intent to exercise to the Majority Shareholder. The notice delivered by the
Majority Shareholder or the notice delivered by the Minority Shareholder
pursuant to this Section 7.3.1 is hereinafter referred to as the “Minority
Option Notice.”


7.3.2          The closing of the purchase and sale of the Minority
Shareholder’s remaining Interest (the “Minority Closing”) shall take place [***]
all prior [***] have been obtained.  Such Minority Closing shall take place at
the principal office of the Company or at such other location as the Majority
Shareholder and the Minority Shareholder may mutually determine.  At the
Minority Closing, [***] after receipt of such notice of put option from the
Minority Shareholder.


7.3.3          [***].


7.3.4          [***].



7.4
Change in Control



7.4.1          The parties will provide at least *** days but no more than ***
days’ notice (the “Change in Control Notice”) [***].


7.4.2          If Change in Control occurs to [***].


7.4.3          [***].


7.4.4          The Change in Control Party will continue to be bound by the
[***] obligations set forth in Section 8.1 for a period of [***] following the
date of the Change in Control Notice (in which case, the one-year period
surviving after the termination set forth in Section 8.1 does not apply).  In
the event the Change in Control Closing (i.e., receipt of all necessary
regulatory approvals and completion of the transfer of the Change in Control
Party’s Interest to the Change in Control Purchaser but not including full
payment of the Change in Control Closing Price) takes longer than *** days from
the date of the Change in Control Notice, DNP and Photronics will agree on a
delay of the commencement date of the [***] obligations set forth in this
Section, but in no event shall such commencement date be delayed for more than
*** days from the date of the Change in Control Notice.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
35

--------------------------------------------------------------------------------

7.5
Purchase and Sale Agreement



In the event of any purchase and sale of Shares under Section 7.3 or 7.4, the
parties thereto shall enter into a commercially reasonable agreement to
implement such purchase and sale.    The parties thereto shall also make the
necessary amendments to this Agreement.
 
ARTICLE 8.
NON COMPETE


8.1
Non-Competition



8.1.1          [***].
 
8.1.2          During the term of this Agreement and [***]  of this Agreement,
the parties shall not and shall ensure that its or their  Affiliates do not
(either personally or through an agent or otherwise) (i) [***].


8.2
Business Scope of the Company

 
8.2.1.         A purchase order placed by a company with [***].
 
8.2.2          A purchase order placed by a company [***] will be classified
into the following two primary categories and interpreted as follows:
 
(i)      In the [***]; and
 
(ii)     [***].


8.3
Contact with Customers



8.3.1          The Company will be [***]


8.3.2          No [***]


Notwithstanding the foregoing,[***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
36

--------------------------------------------------------------------------------

ARTICLE 9.
TERM AND TERMINATION OF THIS AGREEMENT



9.1
Term of this Agreement



9.1.1          This Agreement shall enter into force as of the Effective Date,
and remain in force throughout the duration of the Company if not terminated
earlier as provided for in Section 9.1.2 or 9.2.


9.1.2          In the event that one of the Shareholders (or its Affiliates)
ceases to be a shareholder of the Company for any reason, this Agreement is
automatically terminated, except that the [***] obligations of the Shareholders
after such Shareholder cease to hold Shares in the Company, as mentioned under
Section 1.6.2, Section 5.15.4, Section 7.3.4 and Section 7.4.4, and the [***]
mentioned under Section 8.1 shall survive the termination of this Agreement..



9.2
Termination and Cross-termination



9.2.1          Notwithstanding Section 9.1, this Agreement may be terminated by
either party at any time, upon notice given to the other party:


(a)          in the event of a material [***] of this Agreement by such other
party, which such other party [***];


(b)          in the event of [***];


(c)          in the event of the [***]; or


(d)          in the event of such other party [***].


In the case of termination pursuant to this Section 9.2.1(a)  the ***surviving
after the termination set forth in Section 8.1 does not apply to the Terminating
Party (defined in Section 9.3), and the Terminating Party will be immediately
released from the *** set forth therein upon the termination hereunder.


9.2.2          In addition to Section 9.2.1, this Agreement may be terminated by
[***]within *** years from the Effective Date, in which case, *** may exercise
the same option as that given to the Requesting Shareholder set forth in Section
10.4; provided that, prior to *** exercising such option, both parties will
discuss dissolution and liquidation of the Company in accordance with Section
10.4. In the case of termination pursuant to this Section 9.2.2, the ***
surviving after the termination set forth in Section 8.1 does not apply, and the
parties will be immediately [***] obligations set forth therein upon the
termination hereunder.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
37

--------------------------------------------------------------------------------

9.2.3          The parties agree that:


(a)          the termination of this Agreement shall not (unless otherwise
specified in the Transaction Documents concerned) produce the automatic
cross-termination of any of the Transaction Documents, unless a Transaction
Document is terminated in accordance with Section 9.2.3 (c);


(b)          the termination of any of the Transaction Documents shall not
produce the automatic cross-termination of this Agreement;


(c)          the party who terminates this Agreement in accordance with Section
9.2.1 or 9.2.2 above shall have the right to terminate any or all of the
Transaction Documents, to which it is a party without any liability; provided,
however, that, in the event that this Agreement is terminated by DNP in
accordance with Section 9.2.2, DNP is not entitled to [***] or other agreement
that requires DNP to supply, or grant a license to use, technology to the
Company that is in effect at the time of termination will continue after such
termination as long as any counterparty to the applicable agreement (the Company
or PDMC) is not in breach of any of the terms and conditions thereof;


(d)          the termination of this Agreement shall not affect the respective
rights and obligations of the parties having accrued prior thereto, under this
Agreement; and


(e)          the termination rights, remedies and provisions arising from
Applicable Laws shall, to the extent not waived or excluded hereby, cumulate
with those specified under this Section 9.2.3.



9.3
Right of Terminating Party



The parties agree that the party who terminates this Agreement in accordance
with Section 9.2.1 (the “Terminating Party”) shall have the right:


(a)          to claim against the other party [***]; and


(b)          by giving the notice to the other party [***].


9.4
Exceptional Exit



9.4.1          Photronics and DNP may terminate this Agreement by giving a [***]
prior written notice to the other party if any of the following events occurs
after the expiration of the [***]  (the “Exit Notice”, and such party giving the
Exit Notice being referred to as the “Exiting Party”):


(a)          In the event that the occurrence of Force Majeure (including the
issue(s) between [***] prevents the Exiting Party from fulfilling its
obligations hereunder, and the situation [***]; or
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
38

--------------------------------------------------------------------------------

(b)        In the event that the Exiting Party decides to [***].


9.4.2           The Exiting Party may propose a dissolution of the Company to
the other party (the “Non-Exiting Party”), and:


(a)           If the Non-Exiting Party agrees to the proposal of dissolution,
the Company will be liquidated pursuant to Section 10.5; or


(b)           If the Non-Exiting Party does not accept the proposal of
dissolution, the Exiting Party shall have a [***] the Shares of the Company held
by it to the Non-Exiting Party, and the Non-Exiting Party shall [***] such
Shares from the Exiting Party. The price of the Shares to be sold by the Exiting
Party hereunder (the “Exceptional Exit Price”) shall be [***] to the product of
the difference of [***].


ARTICLE 10.
DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY



10.1
Limitations



The Company may be dissolved, liquidated, and terminated only pursuant to the
provisions of this Article 10, and the parties hereto do hereby irrevocably
waive, to the extent permitted by Applicable Law, any and all other rights they
may have to cause a dissolution, liquidation or termination of the Company or a
sale or partition of any or all of the Company Assets in connection with such
dissolution or liquidation.



10.2
Exclusive Causes



Notwithstanding the Acts, the following and only the following events shall
cause the Company to be dissolved, liquidated, and terminated (each a
"Liquidating Event"), unless otherwise set forth in this Agreement:


(a)          [***];


(b)          [***];


(c)          [***];


(d)          the occurrence of any other event that, [***];


(e)          the election by either Shareholder to [***] of the Company [***];
or
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
39

--------------------------------------------------------------------------------

(f)          the election by a Shareholder to [***] pursuant to Section 7.4.


To the fullest extent permitted by law, [***] other than as provided in this
Section 10.2 shall be a dissolution in contravention of this Agreement.



10.3
Effect of Dissolution



The dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution (or, if a corporate action of the Company
is required by the Acts, on the day such corporate action is duly taken), but
the Company shall not terminate until it has been wound up and its assets have
been distributed as provided in Section 10.5.1 or 11.1 of this Agreement. 
Notwithstanding the dissolution of the Company, prior to the termination of the
Company, the business of the Company and the affairs of the Shareholders, as
such, shall continue to be governed by this Agreement.



10.4
Loss of the Company



10.4.1        In the event that the accumulated losses of the Company exceed
[***], measured for a period of [***] during the term of this Agreement (the
“Measuring Period”), Photronics and DNP shall discuss in good faith and develop
a plan (the “Recovery Plan”) by which certain measure(s) shall be carried out so
as to recover such losses within a [***] (the “Recovery Plan Period”), and
thereafter:


(a)             If Photronics and DNP agree on the Recovery Plan [***] days from
the end of the Measuring Period (the “Recovery Discussion Period”), the parties
shall cooperate to carry out such measure(s) as determined in the Recovery Plan,
or


(b)             If the Photronics and DNP do not agree on the Recovery Plan
within the Recovery Discussion Period, a Shareholder whose Percentage Interests
are more than [***] (the “Planning Party”) may carry out such measure(s) as
determined in the Recovery Plan developed by the Planning Party.


10.4.2        In the event that the accumulated losses of the Company are still
exceeding [***] of the amount of the [***] at the time of the expiration of the
Recovery Plan Period from commencement of carrying out the Recovery Plan which
is either agreed by the parties or developed by the Planning Party, Photronics
and DNP shall repeat the procedure set forth in Section 10.4.1.


10.4.3        After the expiration of [***] may request, by giving a not less
than [***] written notice (the “Dissolution Notice”), the other party to agree
to dissolve and liquidate the Company via a shareholder meeting conducted [***]
days after receipt of such written notice, unless the Recovery Plan agreed by
the parties is being carried out at the time of such request. Notwithstanding
the above, the Requesting Shareholder is not entitled to give the Dissolution
Notice during the period while the Recovery Plan agreed to between Photronics
and DNP is being carried out. [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
40

--------------------------------------------------------------------------------

10.5
Liquidation



10.5.1        Upon dissolution of the Company, the Liquidation Committee
composed of the Shareholders shall be set up.  The Liquidation Committee shall
liquidate the Company Assets, and shall apply and distribute the proceeds
thereof as follows unless otherwise provided by the Applicable Law:


(a)          first, to (i) the payment of the obligations of the Company to
[***] and other payments to Persons other than Shareholders or their Affiliates
[***] whether the whereabouts of the creditor is known or unknown, which the
Board of Directors may consider necessary;


(b)          thereafter, amounts due to either [***].


10.5.2        Notwithstanding Section 10.5.1 of this Agreement, in the event
that the Board of Directors determines that an [***], the Board of Directors, in
order to avoid such [***] except those necessary to satisfy the [***], or,
subject to Section 11.4, [***] (in accordance with the Applicable Law).


10.6
Dissolution



Where the Requesting Shareholder is entitled to give the [***] according to
Section 10.4 but it does not give the Dissolution Notice within the Dissolution
Notice Period, and the [***] thereafter desires to [***] the Company and
notifies the [***] of the same within [***] from [***], the Requesting
Shareholder shall agree to the [***] proposal to [***] the Company in accordance
with Section 10.5 and shall take all relevant actions to achieve such purpose.
 
ARTICLE 11.
DISTRIBUTIONS



11.1
Use of Cash



Subject to applicable legal and contractual restrictions and to Section 11.2 and
Article 10, Company cash will be treated as follows (in the following order of
priority):


(a)          First, cash will be [***]; and


(b)          Second, subject to the approval of the Board of Directors any
excess cash [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
41

--------------------------------------------------------------------------------

11.2
Distributions Upon Liquidation



Distributions made in conjunction with the final liquidation of the Company
shall be applied or distributed as provided in Article 10 hereof.



11.3
Withholding



The Company may withhold amounts in respect of allocations or distributions if
it is required to do so by any Applicable Law, and each Shareholder hereby
authorizes the Company to withhold from or pay on behalf of or with respect to
such Shareholder such amount of federal, state, local or foreign taxes that the
chief finance officer of the Company determines the Company is required to
withhold or pay with respect to any amount distributable or allocable to such
Shareholder pursuant to this Agreement, provided that the Company shall provide
a Shareholder with ten (10) Business Days advance written notice of the amount
of any withholding to be made in respect of allocations or distributions to such
Shareholder (or any Affiliate of such Shareholder) which notice shall
demonstrate the calculation thereof.  Any amounts withheld pursuant to this
Section 11.3 shall be treated as having been distributed to such Shareholder. 
Each Shareholder will from time to time provide such other forms or documents as
may reasonably be required in order to establish the status of such Shareholder
for purposes of the tax laws of any applicable jurisdiction.  Each Shareholder
agrees to indemnify and hold harmless the Company from any liability imposed on
the Company for any action taken by the Company in reliance upon such
representation of tax withholding status.  A Shareholder’s obligations hereunder
shall survive the dissolution, liquidation or winding up of the Company.  If a
Governmental Authority asserts in writing to any Person that the Company failed
to withhold Tax at the time and/or in the amounts required by Applicable Laws in
respect of a Shareholder and/or its Affiliates, then such Shareholder and/or its
Affiliates, as applicable, shall promptly upon receipt of a copy of such writing
accompanied by a written notice from the Company specifying that a payment is
required pursuant to this Section 11.3 pay to such Governmental Authority an
amount in full satisfaction of the amount of Taxes so asserted by such
Governmental Authority.  If such Shareholder and its Affiliates do not promptly
pay such amount to such Governmental Authority, then, unless such Shareholder
provides satisfactory written evidence of settlement in full of the matter
asserted by the Governmental Authority, the Company shall withhold such amount
from the next distribution(s) to such Shareholder, shall promptly pay such
withheld amounts over to such Governmental Authority in payment of such asserted
liability for Taxes and shall treat the amounts so withheld and paid over as
actually distributed to such Shareholder.



11.4
Distributions in Kind



Subject to Section 11.1, no right is given to any Shareholder to demand or
receive any distribution of property other than cash as provided in this
Agreement.  Upon a vote of the Board of Directors and [***], the Board of
Directors may determine (subject to the approval of the [***]) to [***], and
such Company Assets shall be distributed in such fashion as to ensure that [***]
(as determined by the Board of Directors and approved by [***]) is distributed,
and any items of gain or loss resulting from such distribution are allocated, in
accordance with this Article 11 and Applicable Laws .
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
42

--------------------------------------------------------------------------------

11.5
Limitations on Distributions



Notwithstanding any provision to the contrary contained in this Agreement,
neither the Company nor the Board of Directors, on behalf of the Company, shall
be required to or shall knowingly make a distribution to any Shareholder or the
holder of any Economic Interest on account of its Shares in the Company (as
applicable) in violation of the Acts or other Applicable Law.


ARTICLE 12.
MISCELLANEOUS



12.1
Amendments



Any provision of this Agreement may be amended if, and only if, such amendment
is in writing and is duly executed by each Shareholder, provided however this
Agreement will be amended to allow Photronics Singapore to implement an
Accounting Amendment in accordance with Section 1.6,.  Upon the making of any
amendment to this Agreement in accordance with the previous sentence, the Board
of Directors shall prepare and file such documents and certificates as may be
required under the Acts and under any other Applicable Law.



12.2
No Waiver



Any provision of this Agreement may be waived if, and only if, such waiver is in
writing and is duly executed by the party against whom the waiver is to be
enforced.  No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial waiver or exercise thereof preclude the enforcement of any
other right, power or privilege nor deemed to extend to any prior or subsequent
default, breach or occurrence or affect, in any way, any rights arising by such
prior or subsequent default, breach or occurrence.



12.3
Entire Agreement



This Agreement, together with the Schedules and other documents referred to
herein and therein, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof, and supersede any and all prior oral
and written, and all contemporaneous oral, agreements or understandings
pertaining thereto including the Memorandum of Understanding dated November 19,
2016, between Photronics and DNP.  There are no agreements, understandings,
restrictions, warranties or representations relating to such subject matter
among the parties other than those set forth herein and in the Schedules and
other documents referred to herein and therein.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
43

--------------------------------------------------------------------------------

12.4
Further Assurances



Each of the parties hereto does hereby covenant and agree on behalf of itself,
its successors and its assigns, without further consideration, to prepare,
execute, acknowledge, file, record, publish, and deliver such other instruments,
documents and statements, and to take such other action as may be required by
law or reasonably necessary or advisable to effectively carry out the purposes
of this Agreement.



12.5
Notices



Unless otherwise provided herein, all notices, requests, instructions or
consents required or permitted under this Agreement shall be in writing and will
be deemed given:  (a) when delivered personally; (b) when sent by confirmed
facsimile and followed up by delivery by overnight carrier under Clause (d)
below; (c) ten (10) Business Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) three (3)
Business Days after deposit with an internationally recognized commercial
overnight carrier specifying next‑day delivery, with written verification of
receipt.  All communications will be sent to the addresses, email account or
facsimile number listed on Schedule C (or to such other address, email account
or facsimile number as may be designated by a party giving written notice to the
other parties pursuant to this Section 12.5).



12.6
Governing Law



All questions concerning the construction, interpretation and validity of this
Agreement and all claims or causes of action (whether in contract or tort) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement will be governed by and construed in
accordance with the laws of the People’s Republic of China (without reference to
any choice or conflicts of laws rules or principles that would require the
application of the laws of any other jurisdiction).



12.7
Construction; Interpretation



12.7.1        Certain Terms.  The words “hereof,” “herein,” “hereto,”
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The term “including” or “includes” is
not limited and means “including, or includes, without limitation.”


12.7.2         Section References; Titles and Subtitles.  Unless otherwise
noted, all references to Sections and Schedules herein are to Sections and
Schedules of this Agreement.  The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.


12.7.3         Reference to Persons, Agreements, Statutes.  Unless otherwise
expressly provided herein, (i) references to a Person include its successors and
permitted assigns, (ii) references to agreements (including this Agreement) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (iii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute or regulation.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
44

--------------------------------------------------------------------------------

12.7.4        Presumptions.  No party, nor its counsel, shall be deemed the
drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all provisions of this Agreement shall be construed in accordance
with their fair meaning, and not strictly for or against any party.


12.7.5        A Party and the Other Party.  If any provision of this Agreement
(including any of Sections 9.2, 9.3, 12.9, 12.15, 12.17) mentions a party, on
one hand, and the other party as a counterparty to such a party, on the other
hand, Photronics and Photronics Singapore are regarded as one and the same
party, and DNP and DNP Asia Pacific are regarded as one and the same party,
unless the context of such provision otherwise requires.



12.8
Rights and Remedies Cumulative



The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies.  Said rights and remedies are given in addition
to any other rights the parties may have by law, statute, ordinance or
otherwise.



12.9
No Assignment; Binding Effect



Except as otherwise expressly provided herein, no party may assign, delegate or
otherwise transfer any of its rights or obligations hereunder to any third
party, whether by assignment, transfer, Change in Control or other means,
without the prior written consent of each other party.  Any attempted assignment
in violation of the foregoing shall be null and void.  Subject to the foregoing,
this Agreement shall be binding on and inure to the benefit of the Shareholders,
their heirs, executors, administrators, successors and all other Persons
hereafter holding, having or receiving an interest in the Company.



12.10
Severability



If any provision in this Agreement will be found or be held to be invalid or
unenforceable, then the meaning of said provision will be construed, to the
extent feasible, so as to render the provision enforceable, and if no feasible
interpretation would save such provision, it will be severed from the remainder
of this Agreement which will remain in full force and effect unless the severed
provision is essential and material to the rights or benefits received by any
party.  In such event, the parties will use their respective best efforts to
negotiate, in good faith, a substitute, valid and enforceable provision or
agreement which most nearly reflects the parties’ intent in entering into this
Agreement.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
45

--------------------------------------------------------------------------------

12.11
Counterparts



This Agreement may be executed in counterparts, each of which so executed will
be deemed to be an original and such counterparts together will constitute one
and the same agreement.  Execution and delivery of this Agreement by exchange of
facsimile copies or PDF file bearing the facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party.



12.12
Dispute Resolution; Arbitration



The parties hereby agree that any and all claims, disputes or controversies of
whatever nature (the “Dispute”), arising out of, in connection with, or in
relation to the interpretation, performance, enforcement, breach, termination or
validity of this Agreement, shall be first raised in writing to the [***] of
each of the parties for [***] at resolution in good faith among such [***].  If
within [***] (or such shorter time if emergency or exigent circumstances exist)
of first raising the issue to the [***], the parties are [***], then the parties
hereby agree that such Dispute shall be submitted to [***]. The arbitral award
is final and binding upon the Parties.  Each party shall bear its own expenses
incurred in connection with arbitration and the fees and expenses of the
arbitrator shall be shared equally by the parties involved in the dispute and
advanced by them from time to time as required.  Any discovery in connection
with such arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration.  The arbitrator will state
the factual and legal basis for the award.  To the extent not amended or
overturned by appeal to a court of competent jurisdiction pursuant to the
Arbitration Law of the People’s Republic of China, the decision of the
arbitrator in any such proceeding will be final and binding and not subject to
judicial review and final judgment may be entered upon such an award in any
court of competent jurisdiction, but entry of such judgment will not be required
to make such award effective.  The parties agree that the arbitration
proceedings and decisions shall be kept confidential and that any information or
documents, including any pleadings or submissions exchanged or produced in such
arbitration (including, but not limited to briefs, or other documents submitted
or exchanged, any testimony or other oral submissions, and any awards) shall not
be disclosed beyond the arbitrator, the CIETAC, the parties, their counsel and
any Person necessary to conduct the arbitration.  The parties hereby irrevocably
waive, to the fullest extent permitted by Applicable Law, any objection which
they may now or hereafter have to the laying of venue of any action brought for
enforcement of such arbitration clause or any award resulting from arbitration
pursuant to this Section 12.12 or any defense of inconvenient forum for the
maintenance of any such action.  Each of the parties hereto agrees that an
arbitration award in any such action may be enforced in other jurisdictions by
suit on the arbitration award or in any other manner provided by Applicable
Law.  The parties agree that the arbitration proceeding described in this
Section 12.12 is the sole and exclusive manner in which the parties may resolve
disputes arising out of or in connection with this Agreement; provided that the
parties expressly agree that nothing in this Agreement shall prevent the parties
from applying to a court having jurisdiction over any of the parties to this
Agreement for the limited purpose of obtaining temporary and provisional or
injunctive relief necessary solely to preserve the status quo or otherwise to
prevent irreparable harm to a party pending the outcome of arbitration.  The
parties agree that all arbitration proceeding described in this Section 12.12
shall be conducted in [***] with [***] speaking lawyer(s) and arbitrator(s), and
that the number [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
46

--------------------------------------------------------------------------------

12.13
Third-Party Beneficiaries



None of the provisions of this Agreement shall be for the benefit of or be
enforceable by any creditor of the Company or by any third-party creditor of any
Shareholder.  This Agreement is not intended to confer any rights or remedies
hereunder upon, and shall not be enforceable by, any Person other than the
parties hereto, their respective successors and permitted assigns and, solely
with respect to the provision of Section 5.13, each Indemnitee and each other
indemnified Person addressed therein.



12.14
Specific Performance



The parties agree that irreparable damage will result if this Agreement is not
performed in accordance with its terms, and the parties agree that any damages
available at law for a breach of this Agreement would not be an adequate remedy.
Therefore, the provisions hereof and the obligations of the parties hereunder
shall be enforceable in a court or other tribunal with jurisdiction, by a decree
of specific performance, and appropriate injunctive relief may be applied for an
granted in connection therewith.  Such remedies and all other remedies provided
for in this Agreement shall, however, be cumulative and not exclusive and shall
be in addition to any other remedies that a party may have under this Agreement
in accordance with Applicable Laws.



12.15
Consequential Damages



No party shall be liable to any other party under any legal theory for indirect,
special, incidental, consequential or punitive damages, or any damages for loss
of profits, revenue or business or damage to reputation or goodwill, even if
such party has been advised of the possibility of such damages (it being
understood that consequential damages arising from the breach of the
confidentiality restrictions set forth in Section 12.17 shall not be considered
to fall within any such category of damages).



12.16
Fees and Expenses



Except as otherwise expressly provided in this Agreement and to the extent that
the Company pay fees and expenses of the Shareholders, each party hereto shall
bear its own fees and expenses incurred in connection with this Agreement, the
Transaction Documents and the transactions contemplated hereby and thereby,
including the legal, accounting and due diligence fees, costs and expenses
incurred by such party.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
47

--------------------------------------------------------------------------------

12.17
Confidentiality



12.17.1       Each party shall not disclose, divulge, provide, publish or
provide access to third parties, and will use reasonable efforts to cause its
respective Affiliates, officers, directors, members, employees, agents,
representatives and advisors (collectively, such party’s “Covered Persons”) not
to disclose, divulge, provide, publish or provide access to third parties,
unless and solely to the extent (i) compelled to disclose by judicial or
administrative process or by other requirements of Applicable Law or the
applicable rules of any national securities exchange or (ii) necessary to
enforce claims in a judicial or administrative proceeding, (a) the existence and
content of the this Agreement and Transaction Documents and any information
arising from or in connection with this Agreement and the Transaction Documents
and/or the transactions contemplated hereby and (b) all documents and
information concerning the this Agreement and the Transaction Documents and the
transactions contemplated hereby or furnished by one party and its Covered
Persons (the “Disclosing Party”), to any other party and its Covered Persons
(the “Receiving Party”), except to the extent that such information can be shown
by written evidence to have been (A) previously known on a non-confidential
basis by the Receiving Party, (B) publicly available through no fault of the
Receiving Party, (C) rightfully received from a third party without a duty of
confidentiality, (D) disclosed by the Disclosing Party of such information to a
third party without a duty of confidentiality on such third party, (E)
independently developed by the Receiving Party prior to or without reference to
any such documents or information, or (F) disclosed with the prior approval of
the Disclosing Party of such documents or information. If this Agreement is
terminated for any reason, the confidentiality obligations required by this
Section 12.17 shall survive and be maintained as set forth below, and the
Receiving Party shall return to the Disclosing Party, all documents and other
materials, and all copies thereof, obtained by the Receiving Party from the
Disclosing Party in connection herewith that are subject to this Section 12.17. 
The Receiving Party shall use any information obtained herewith that are subject
to this Section 12.17 only in relation to the performance of its obligations
under this Agreement and the Transaction Documents and/or the transactions
contemplated hereby.  The confidentiality obligations required by this Section
12.17 shall not apply to disclosures permitted pursuant to Section 12.17.2
hereof, and all confidentiality obligations required by this Section 12.17 shall
be terminated upon the fifth anniversary of the termination of this Agreement.


12.17.2       Except as agreed by the parties, each of the parties agrees that
it shall not, directly or indirectly, make or cause any public announcement in
respect of this Agreement and the Transaction Documents or the transactions
contemplated hereby without the prior written consent of the other party.
Notwithstanding the foregoing, each party shall be permitted to issue any public
announcements or press releases solely to the extent as required by Applicable
Law or the applicable rules of any national securities exchange, provided that a
draft of any such public announcement or press release be first provided by the
party who issues such public disclosure to the other party no later than three
(3) Business Days prior to such required public disclosure.
 
(Signature Page Follows)
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
48

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
PHOTRONICS INC.
     
By:
   
Name:  [***]
 
Title: [***]
     
PHOTRONICS SINGAPORE PTE, LTD.
     
By:
   
Name:  [***]
 
Title: [***]
     
DAI NIPPON PRINTING CO., LTD.
     
By:
   
Name:  [***]
 
Title: [***]
     
DNP ASIA PACIFIC PTE. LTD.
     
By:
   
Name:  [***]
 
Title: [***]

 
JV Operating Agreement Signature Page
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SCHEDULES A-1 and A-2


List of Transaction Documents
 
SCHEDULE A-1
 
Outsourcing Agreement
Amended and Restated License Agreement among DNP and PDMC
 
SCHEDULE A-2
 
Contribution Agreement
 

--------------------------------------------------------------------------------

 SCHEDULE C


Shareholders and Percentage Interest
(as of completion of the Closing)
 
Shareholder
Percentage Interest
Photronics Singapore
50.01%
   
DNP Asia Pacific
49.99%

 
Addresses for Notices Purposes
     
Photronics, Inc.
Dai Nippon Printing Company, Ltd
15 Secor Road
1-1, Ichigaya Kagacho 1-chome
Brookfield, CT  06804
Shinjuku-ku, Tokyo, Japan
Attn: General Counsel
Attn: General Manager of
Tel: [***]
Fine Electronics Operations
Fax: [***]
Tel: [***]
Fax: [***]
   
Photronics Singapore Pte. Ltd.
DNP Asia Pacific Pte. Ltd.
No. 33, Ubi Avenue 3 #03-09,
4 Pandan Crescent, Singapore 128475
Vertex Building Singapore 408868
 
Attn:  Representative Director
Attn:   President
Tel:    [***]
Tel:   [***]
Fax:    [***]
Fax:   [***]

 

--------------------------------------------------------------------------------

SCHEDULE D


Majority Board Control Items


[***]
 

--------------------------------------------------------------------------------

SCHEDULE E


[***]
 
[***]
 

--------------------------------------------------------------------------------

SCHEDULE F


List of Actions Requiring A Supermajority Vote of Shareholders


[***]
 

--------------------------------------------------------------------------------

SCHEDULE G


List of Actions Requiring A Supermajority Vote of Directors


[***]
 

--------------------------------------------------------------------------------

SCHEDULE H


Initial Business Plan
 

--------------------------------------------------------------------------------

SCHEDULE I


Form of Articles of Incorporation
 

--------------------------------------------------------------------------------

SCHEDULE J


Representative Funding Plan
 

--------------------------------------------------------------------------------

SCHEDULE K


Scoring Items for PDMCX Technology Partnership Proposals


[***]
 

--------------------------------------------------------------------------------

SCHEDULE L


Competitors


[***]
 
 

--------------------------------------------------------------------------------